Exhibit 10.2

 

 

 

SALE AND SERVICING AGREEMENT

by and among

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2020-2,

as Issuer

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as Seller

SANTANDER CONSUMER USA INC.,

as Servicer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of July 22, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND USAGE      1  

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Interpretive Provisions      1   ARTICLE II CONVEYANCE OF TRANSFERRED
ASSETS      2  

SECTION 2.1

  Conveyance of Transferred Assets      2  

SECTION 2.2

  Custody of Receivable Files      2   ARTICLE III ADMINISTRATION AND SERVICING
OF RECEIVABLES AND TRUST PROPERTY      5  

SECTION 3.1

  Duties of Servicer      5  

SECTION 3.2

  Collection of Receivable Payments      6  

SECTION 3.3

  Repossession of Financed Vehicles; Sales of Deficiency Balances      7  

SECTION 3.4

  Maintenance of Security Interests in Financed Vehicles      8  

SECTION 3.5

  Covenants of Servicer      8  

SECTION 3.6

  Purchase of Receivables Upon Breach      8  

SECTION 3.7

  Servicing Fee      9  

SECTION 3.8

  Servicer’s Certificate      9  

SECTION 3.9

  Annual Officer’s Certificate; Notice of Servicer Replacement Event      9  

SECTION 3.10

  Annual Registered Public Accounting Firm Attestation      10  

SECTION 3.11

  Servicer Expenses      10  

SECTION 3.12

  Exchange Act Filings      11  

SECTION 3.13

  Noteholder Communication      11  

SECTION 3.14

  Back-up Servicing      11   ARTICLE IV DISTRIBUTIONS; ACCOUNTS STATEMENTS TO
THE CERTIFICATEHOLDERS AND THE NOTEHOLDERS      12  

SECTION 4.1

  Establishment of Accounts      12  

SECTION 4.2

  Remittances      15  

SECTION 4.3

  Additional Deposits and Payments      15  

SECTION 4.4

  Distributions      16  

SECTION 4.5

  Net Deposits      18  

SECTION 4.6

  Statements to Noteholders and Certificateholders      18  

SECTION 4.7

  No Duty to Confirm      20   ARTICLE V THE SELLER      20  

SECTION 5.1

  Representations and Warranties of Seller      20  

SECTION 5.2

  Liability of Seller; Indemnities      22  

SECTION 5.3

  Merger or Consolidation of, or Assumption of the Obligations of, Seller     
23  

SECTION 5.4

  Limitation on Liability of Seller and Others      23  

SECTION 5.5

  Seller May Own Notes      24  

SECTION 5.6

  Sarbanes-Oxley Act Requirements      24  

SECTION 5.7

  Compliance with Organizational Documents      24  

 

   -i-    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI THE SERVICER      24  

SECTION 6.1

  Representations of Servicer      24  

SECTION 6.2

  Indemnities of Servicer      25  

SECTION 6.3

  Merger or Consolidation of, or Assumption of the Obligations of, Servicer     
27  

SECTION 6.4

  Limitation on Liability of Servicer and Others      27  

SECTION 6.5

  Delegation of Duties      27  

SECTION 6.6

  Santander Consumer Not to Resign as Servicer      28  

SECTION 6.7

  Servicer May Own Notes      28   ARTICLE VII TERMINATION OF SERVICER      28  

SECTION 7.1

  Termination and Replacement of Servicer      28  

SECTION 7.2

  Notification to Noteholders      29   ARTICLE VIII OPTIONAL PURCHASE      30  

SECTION 8.1

  Optional Purchase of Trust Estate      30   ARTICLE IX MISCELLANEOUS
PROVISIONS      30  

SECTION 9.1

  Amendment      30  

SECTION 9.2

  Protection of Title      32  

SECTION 9.3

  Other Liens or Interests      33  

SECTION 9.4

  Transfers Intended as Sale; Security Interest      34  

SECTION 9.5

  Information Requests      34  

SECTION 9.6

  Notices, Etc.      35  

SECTION 9.7

  Choice of Law      35  

SECTION 9.8

  Headings      35  

SECTION 9.9

  Counterparts and Electronic Signature      35  

SECTION 9.10

  Waivers      35  

SECTION 9.11

  Entire Agreement      36  

SECTION 9.12

  Severability of Provisions      36  

SECTION 9.13

  Binding Effect      36  

SECTION 9.14

  Acknowledgment and Agreement      36  

SECTION 9.15

  Cumulative Remedies      36  

SECTION 9.16

  Nonpetition Covenant      36  

SECTION 9.17

  Submission to Jurisdiction; Waiver of Jury Trial      37  

SECTION 9.18

  Limitation of Liability      37  

SECTION 9.19

  Third-Party Beneficiaries      38  

SECTION 9.20

  Regulation AB      38  

SECTION 9.21

  Information to Be Provided by the Indenture Trustee      38  

SECTION 9.22

  Form 8-K Filings      40  

SECTION 9.23

  Relevant Trustee      40  

SECTION 9.24

  Dispute Resolution      40  

SECTION 9.25

  Cooperation with Voting      44  

SECTION 9.26

  European Securitization Rules      44  

 

   -ii-    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Schedule I

  Notice Addresses      I-1  

Exhibit A

  Form of Assignment pursuant to Sale and Servicing Agreement      A-1  

Exhibit B

  Perfection Representations, Warranties and Covenants      B-1  

Exhibit C

  Servicing Criteria to be Addressed in Indenture Trustee’s and Servicer’s
Assessment of Compliance      C-1  

Exhibit D

  Form of Indenture Trustee’s Annual Certification      D-1   Appendix A  
Definitions   

 

   -iii-    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of July 22, 2020 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and among SANTANDER DRIVE AUTO RECEIVABLES TRUST 2020-2, a
Delaware statutory trust (the “Issuer”), SANTANDER DRIVE AUTO RECEIVABLES LLC, a
Delaware limited liability company, as seller (the “Seller”), SANTANDER CONSUMER
USA INC., an Illinois corporation (“Santander Consumer”), as servicer (in such
capacity, the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks, SUVs and vans;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, Santander Consumer is willing to service such motor vehicle receivables
and related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control; (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

      Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets.

In consideration of the Issuer’s sale and delivery to, or upon the order of, the
Seller of all of the Notes and the Certificate on the Closing Date, the Seller
does hereby irrevocably sell, transfer, assign and otherwise convey to the
Issuer without recourse (subject to the obligations herein) all right, title and
interest of the Seller, whether now owned or hereafter acquired, in, to and
under the Transferred Assets, as evidenced by an assignment substantially in the
form of Exhibit A delivered on the Closing Date. The sale, transfer, assignment
and conveyance made hereunder does not constitute and is not intended to result
in an assumption by the Issuer of any obligation of the Seller or the Originator
to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

SECTION 2.2 Custody of Receivable Files.

(a) Custody. The Issuer and the Indenture Trustee, not in its individual
capacity but solely as Indenture Trustee, upon the execution and delivery of
this Agreement, hereby revocably appoint the Servicer, and the Servicer hereby
accepts such appointment, to act as the agent of the Issuer and the Indenture
Trustee as custodian of the Receivable Files, which are hereby or will hereby be
constructively delivered to the Indenture Trustee (or its agent or designee), as
pledgee of the Issuer pursuant to the Indenture. “Receivable File” means, with
respect to each Receivable, the following documents or instruments (but only to
the extent applicable to such Receivable), which may be held in tangible paper
form or electronic form:

 

  (i)

the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii)

the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain and/or hold
Certificates of Title; and

 

  (iii)

any and all other documents that the Servicer or the Seller keeps on file, in
accordance with its Customary Servicing Practices, relating to a Receivable, an
Obligor or a Financed Vehicle.

 

   2    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer will
promptly report to the Issuer and the Indenture Trustee any failure on its part
to hold a material portion of the Receivable Files or to maintain its accounts,
records, and computer systems as herein provided and shall promptly take
appropriate action to remedy any such failure. Nothing herein will be deemed to
require an initial review or any periodic review by the Issuer or the Indenture
Trustee of the Receivable Files. The Servicer may, in accordance with its
Customary Servicing Practices: (i) maintain all or a portion of the Receivable
Files in electronic form and (ii) maintain custody of all or any portion of the
Receivable Files with one or more of its agents or designees.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours at the respective offices of the Servicer.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with reasonable care and
returned to the Servicer for safekeeping as soon as the Indenture Trustee or its
agent or designee, as the case may be, has no further need therefor.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer, the Owner Trustee and the Indenture Trustee
for any and all liabilities, obligations, losses, compensatory damages,
payments, costs, or expenses (including reasonable attorneys’ fees and expenses
and court costs and any losses incurred in connection with a successful defense,
in whole or part, of any claim that the Indenture Trustee or the Owner Trustee
breached its standard of care and legal fees and expenses incurred in actions
against the indemnifying party) of any kind whatsoever that may be imposed on,
incurred by or asserted against the Issuer, the Owner Trustee or the Indenture
Trustee as the result of any improper act or

 

   3    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files or the enforcement of the Issuer’s, the Owner
Trustee’s or the Indenture Trustee’s rights (including indemnification rights)
under the Transaction Documents; provided, however, that the Servicer as
custodian will not be liable (i) to the Indenture Trustee, the Owner Trustee or
the Issuer for any portion of any such amount resulting from the willful
misconduct, bad faith or negligence of the Indenture Trustee, the Owner Trustee
or the Issuer, respectively, or (ii) to the Indenture Trustee for any portion of
any such amount resulting from the failure of the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee to handle with
reasonable care any Certificate of Title or other document released to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee pursuant to Section 2.2(d). The provisions of this Section 2.2(f) shall
survive the termination or assignment of this Agreement and the resignation or
removal of the Indenture Trustee or the Servicer, in its capacity as custodian.
The Servicer shall not be responsible for any loss occasioned by the failure of
the Indenture Trustee or its agent or designee to return any documents or any
delay in doing so.

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section. If Santander Consumer resigns
as Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the Note Balance of the Controlling Class (or, if the Notes are no
longer Outstanding, by the Majority Certificateholders), in the same manner as
the Indenture Trustee or such Noteholders (or Certificateholders) may terminate
the rights and obligations of the Servicer under Section 7.1. As soon as
practicable after any termination of such appointment, the Servicer will deliver
to the Indenture Trustee (or, at the direction of the Indenture Trustee, to its
agent) the Receivable Files and the related accounts and records maintained by
the Servicer at such place or places as the Indenture Trustee may reasonably
designate; provided, however, that with respect to authoritative copies of the
Receivables constituting electronic chattel paper, the Servicer, in its sole
discretion, shall either (i) continue to hold any such authoritative copies on
behalf of the Issuer and the Indenture Trustee or the Indenture Trustee’s agent
(provided that the Servicer has not been terminated in accordance with the
provisions of this Section 2.2(g)) or (ii) deliver copies of such authoritative
copies and destroy the authoritative copies maintained by the Servicer prior to
its termination such that the copy delivered to the Indenture Trustee or the
Indenture Trustee’s agent becomes the authoritative copy of the Receivable
constituting electronic chattel paper.

(h) Liability of Indenture Trustee. The Indenture Trustee shall not be liable
for the acts or omissions of the Servicer, in its capacity as custodian of the
Receivable Files.

 

   4    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables, pursuing
delinquencies, providing invoices or other payment information (which may be in
electronic form) to Obligors, reporting any required tax information to
Obligors, accounting for Collections and furnishing monthly and annual
statements to the Indenture Trustee with respect to distributions and performing
the other duties specified herein. The Servicer is not required under the
Transaction Documents to make any disbursements via wire transfer or otherwise
on behalf of an Obligor. There are no requirements under the Receivables or the
Transaction Documents for funds to be, and funds shall not be, held in trust for
an Obligor. There are no requirements under the Receivables or the Transaction
Documents for payments or disbursements to be made by the Servicer on behalf of
the Obligor. The Servicer hereby accepts such appointment and authorization and
agrees to perform the duties of Servicer with respect to the Receivables set
forth herein. Notwithstanding anything to the contrary in this Agreement or any
other Transaction Document, the Servicer shall not be liable for any failure or
delay in the performance of its obligations or the taking of any action
hereunder or under any other Transaction Document (and such failure or delay
shall not constitute a breach of any Transaction Document or a Servicer
Replacement Event) if such failure or delay arises from compliance by the
Servicer with any law or court order, the direction of a regulatory authority or
regulatory guidance.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholders, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to the Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a Proceeding to enforce a Receivable or
an Insurance Policy or to commence or participate in any other Proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor, a Financed Vehicle or an Insurance Policy. If the Servicer commences a
Proceeding to enforce a Receivable or an Insurance Policy, the Issuer will
thereupon be deemed to have automatically assigned such Receivable or its rights
under such Insurance Policy to the Servicer solely for purposes of commencing or
participating in any such Proceeding as a party or claimant, and the

 

   5    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Servicer is authorized and empowered by the Issuer to execute and deliver in the
Servicer’s name any notices, demands, claims, complaints, responses, affidavits
or other documents or instruments in connection with any such Proceeding. If in
any enforcement suit or Proceeding it is held that the Servicer may not enforce
a Receivable or Insurance Policy on the ground that it is not a real party in
interest or a holder entitled to enforce the Receivable or Insurance Policy, the
Issuer will, at the Servicer’s expense and direction, take steps to enforce the
Receivable or Insurance Policy, including bringing suit in its name or the name
of the Indenture Trustee. The Issuer will furnish the Servicer with any powers
of attorney and other documents reasonably necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder. The
Servicer, at its expense, will obtain on behalf of the Issuer all licenses, if
any, required by the laws of any jurisdiction to be held by the Issuer in
connection with ownership of the Receivables, and will make all filings and pay
all fees as may be required in connection therewith during the term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Indenture Trustee reasonably determines will facilitate the transition
of the performance of such activities to such successor Servicer, and the
Servicer shall cooperate with and assist such successor Servicer.

(d) The Servicer shall not be required to monitor whether Obligors maintain an
Insurance Policy on the Financed Vehicles.

SECTION 3.2 Collection of Receivable Payments.

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Receivables as and when the same become
due in accordance with its Customary Servicing Practices. The Servicer may grant
extensions, rebates, deferrals, amendments, modifications, temporary reductions
in payments or adjustments with respect to any Receivable in accordance with its
Customary Servicing Practices. Notwithstanding the foregoing, if the Servicer
(i) extends the date for final payment by the Obligor of any Receivable beyond
the last day of the Collection Period immediately prior to the Class E Final
Scheduled Payment Date or (ii) reduces the Contract Rate or Principal Balance
with respect to any Receivable other than (A) as required by applicable law or
court order, (B) in connection with a modification, adjustment or settlement in
the event the Receivable becomes a Severely Distressed Receivable, (C) in
connection with a Cram Down Loss relating to such Receivable, (D) in connection
with the application by the Servicer of payments received from a Dealer and
applied to reduce the Principal Balance of such Receivable, (E) at the direction
of a regulatory authority or in accordance with regulatory guidance or (F) if
the related Obligor is an SCRA Obligor, it will either correct such action or
promptly purchase such Receivable in the manner provided in Section 3.6. The
Servicer may in its discretion waive any late payment charge or any other fees
that may be collected in the ordinary course of servicing a Receivable. The
Servicer shall not be required to make any advances of funds or guarantees
regarding collections, cash flows or distributions. Payments on the Receivables,
including payoffs, made in accordance with the related documentation for such
Receivables, shall be posted to the Servicer’s Obligor records in accordance
with the Servicer’s Customary Servicing Practices. Such payments shall be
allocated to principal, interest or other items in accordance with the related
documentation for such Receivables.

 

   6    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) Subject to the third sentence of Section 3.2(a), the Servicer and its
Affiliates may engage in any marketing practice or promotion or any sale of any
products, goods or services to Obligors with respect to the Receivables so long
as such practices, promotions or sales are offered to obligors of comparable
motor vehicle receivables serviced by the Servicer for itself and others,
whether or not such practices, promotions or sales might result in a decrease in
the aggregate amount of payments on the Receivables, prepayments or faster or
slower timing of the payment of the Receivables.

(c) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable and deposit the full outstanding Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer. The Servicer and its Affiliates
may also sell insurance or debt cancellation products, including products which
result in the cancellation of some or all of the amount of a Receivable upon the
death or disability of the Obligor or any casualty with respect to the Financed
Vehicle.

(d) Records documenting collection efforts shall be maintained during the period
a Receivable is delinquent in accordance with the Servicer’s Customary Servicing
Practices. Such records shall be maintained on at least a periodic basis that is
not less frequent than as prescribed by the Servicer’s Customary Servicing
Practices, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment) in accordance with the Servicer’s Customary Servicing Practices.

(e) The Servicer shall not be required to maintain a fidelity bond or errors and
omissions policy.

SECTION 3.3 Repossession of Financed Vehicles; Sales of Deficiency Balances. On
behalf of the Issuer, the Servicer will use commercially reasonable efforts,
consistent with its Customary Servicing Practices, to repossess or otherwise
convert the ownership of and liquidate the Financed Vehicle securing any
Receivable as to which the Servicer has determined eventual payment in full is
unlikely; provided, however, that the Servicer may elect not to repossess a
Financed Vehicle if in its sole discretion it determines that repossession will
not increase the aggregate Liquidation Proceeds or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance or
that repossessing such Financed Vehicle would otherwise not be consistent with
the Servicer’s Customary Servicing Practices. The Servicer is authorized as it
deems necessary or advisable, consistent with its Customary Servicing Practices,
to make reasonable efforts to realize upon any recourse to any Dealer and to
sell the related Financed Vehicle at public or private sale. The foregoing will
be subject to the provision that, in any case in which the Financed Vehicle has
suffered damage, the Servicer shall not be required to expend funds in
connection with the repair or the repossession of such Financed Vehicle. In
addition, the Servicer, in its sole discretion, may in accordance with its
Customary Servicing Practices sell any Receivable’s Deficiency Balance. To
facilitate any such sale the Servicer may, in accordance with its Customary
Servicing Practices, purchase from the Issuer such Receivable’s Deficiency
Balance for a purchase price equal to the proceeds received by the

 

   7    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Servicer in an arm’s-length transaction for the sale of such Receivable’s
Deficiency Balance. Net proceeds of any such sale allocable to the Receivable
will constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Financed Vehicle at a public or
private sale or the sale of the Receivable to the Servicer to facilitate a
Deficiency Balance sale pursuant to the provisions of this paragraph, in each
case, free from any Lien or other interest of the Issuer or the Indenture
Trustee.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security on the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral for that Receivable and merely evidences
such security interest. The Issuer hereby authorizes the Servicer to take such
steps as are necessary to re-perfect such security interest created by the
Receivable in the event of the relocation of a Financed Vehicle or for any other
reason.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, or at
the direction of a regulatory authority or in accordance with regulatory
guidance, the Servicer will not release the Financed Vehicle securing any
Receivable from the security interest granted by such Receivable in whole or in
part except (i) in the event of payment in full by or on behalf of the Obligor
thereunder or payment in full less a deficiency which the Servicer would not
attempt to collect in accordance with its Customary Servicing Practices, (ii) in
connection with repossession or (iii) as may be required by an insurer in order
to receive proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer or the Noteholders in any Receivable, the party
discovering or receiving written notice of such breach shall give prompt written
notice thereof to the other parties hereto; provided, (i) that the delivery of a
Servicer’s Certificate which identifies that Receivables are being or have been
repurchased shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach and (ii) the Servicer or the Indenture Trustee shall be
deemed to have knowledge of such breach only if a Responsible Officer thereof
has actual knowledge thereof, including without limitation upon receipt of
written notice; provided, further, that the failure to give such notice shall
not affect any obligation of the Servicer under this Section 3.6. If the breach
materially and adversely affects the interests of the Issuer or the Noteholders
in such Receivable, or if the Servicer is required to purchase a Receivable
pursuant to Section 3.2, then the Servicer shall either (a) correct or cure such
breach, if applicable, or (b) purchase such Receivable from the Issuer, in
either case on or before the Business Day before the Payment Date following the
end of the Collection Period

 

   8    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

which includes the 60th day (or, if the Servicer elects, an earlier date) after
the date the Servicer became aware or was notified of such breach. Any such
breach or failure will be deemed not to have a material and adverse effect if
such breach or failure has not affected the ability of the Issuer to receive and
retain timely payment in full on such Receivable. Any such purchase by the
Servicer shall be at a price equal to the related Repurchase Price. In
consideration for such purchase, the Servicer shall make (or shall cause to be
made) a payment to the Issuer equal to the Repurchase Price by depositing such
amount into the Collection Account prior to noon, New York City time, on such
date of purchase (or, if the Servicer elects, an earlier date). Upon payment of
such Repurchase Price by the Servicer, the Indenture Trustee, on behalf of the
Noteholders, and the Issuer shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by the Servicer to evidence such
release, transfer or assignment or more effectively vest in the Servicer or its
designee all of the Issuer’s and Indenture Trustee’s rights in any Receivable
and related Transferred Assets purchased pursuant to this Section 3.6. It is
understood and agreed that the obligation of the Servicer to purchase any
Receivable as described above shall constitute the sole remedy respecting such
breach available to the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Indenture Trustee on behalf
of the Issuer shall pay to the Servicer the Servicing Fee in accordance with
Section 4.4 for the immediately preceding Collection Period as compensation for
its services. In addition, the Servicer will be entitled to retain all
Supplemental Servicing Fees. The Servicer also will be entitled to receive
investment earnings (net of investment losses and expenses) on funds on deposit
in the Collection Account and the Reserve Account during each Collection Period.

SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture
Trustee, the Owner Trustee and each Paying Agent, with a copy to each of the
Rating Agencies, a Servicer’s Certificate executed by an Authorized Officer of
the Servicer containing all information necessary to make the payments,
transfers and distributions pursuant to Sections 4.3 and 4.4 on such Payment
Date, together with the written statements to be furnished by the Indenture
Trustee to the Noteholders pursuant to Section 4.6 hereof and Section 6.6 of the
Indenture. At the sole option of the Servicer, each Servicer’s Certificate may
be delivered in electronic format or hard copy format. No disbursements shall be
made directly by the Servicer to a Noteholder or a Certificateholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee, on or before March 30th of each year, beginning on March 30, 2021, an
Officer’s Certificate, dated as of December 31 of the immediately preceding
year, providing such information as is required under Item 1123 of Regulation
AB.

 

   9    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee within five (5) Business Days after having obtained knowledge thereof
written notice in an Officer’s Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Replacement Event.
Except to the extent set forth in this Section 3.9(b), Section 7.2 and
Section 9.22 of this Agreement and Section 3.12 and Section 6.5 of the
Indenture, the Transaction Documents do not require any policies or procedures
to monitor any performance or other triggers and events of default.

(c) The Servicer will deliver to the Issuer, on or before March 30th of each
year, beginning on March 30, 2021, a report regarding the Servicer’s assessment
of compliance with the Servicing Criteria specified in Exhibit C as applicable
to the Servicer during the immediately preceding calendar year, including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18, or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB, or such other criteria as mutually
agreed upon by the Seller and the Servicer.

SECTION 3.10 Annual Registered Public Accounting Firm Attestation.

(a) On or before March 30th of each year, beginning March 30, 2021, the Servicer
shall cause a registered public accounting firm, which may also render other
services to the Servicer or to its Affiliates, to furnish to the Issuer, with a
copy to the Indenture Trustee, each attestation report on assessments of
compliance with the Servicing Criteria with respect to the Servicer or any
Affiliate thereof during the related fiscal year delivered by such accountants
pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets, or which otherwise comply with any rule, regulation, “no action” letter
or similar guidance promulgated by the Commission.

(b) The Servicer, however, shall not be obligated to deliver any report
described above to any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

(c) The Indenture Trustee shall not be liable for any claims, liabilities or
expenses relating to such accountants’ engagement or any report issued in
connection with such engagement, and the dissemination of any such report other
than pursuant to the Transaction Documents or applicable law is subject to the
written consent of the accountants.

SECTION 3.11 Servicer Expenses. The Servicer will be required to pay all
expenses (other than Liquidation Expenses) incurred by it in connection with its
activities hereunder, including fees and disbursements of independent
accountants, taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports to the Noteholders and the Certificateholders.
The Servicer will be entitled to retain an amount equal to the amount of
Liquidation Expenses incurred during a Collection Period from Liquidation
Proceeds received during such Collection Period. The Servicer shall pay
(i) fees, expenses, indemnities and disbursements of (x) the Indenture Trustee
to the extent required under Section 6.7 of the Indenture, (y) the Owner Trustee
to the extent required under Sections 8.1 and 8.2 of the Trust Agreement and
(z) the Administrator and (ii) organizational expenses of the Issuer.

 

   10    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SECTION 3.12 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act and the rules thereunder.

SECTION 3.13 Noteholder Communication. A Noteholder (if the Notes are
represented by Definitive Notes) or a Note Owner (if the Notes are represented
by Book-Entry Notes) may send a request to the Seller at any time notifying the
Seller that such Noteholder or Note Owner, as applicable, would like to
communicate with other Noteholders or Note Owners, as applicable, with respect
to an exercise of their rights under the terms of the Transaction Documents. If
the requesting party is not a Noteholder as reflected on the Note Register, the
Seller may require that the requesting party provide Verification Documents.
Each request must include (i) the name of the requesting Noteholder or Note
Owner, as applicable and (ii) a description of the method by which other
Noteholders or Note Owners, as applicable, may contact the requesting Noteholder
or Note Owner. A Noteholder or Note Owner, as applicable, that delivers a
request under this Section 3.13 will be deemed to have certified to the Issuer
and Santander Consumer that its request to communicate with other Noteholders or
Note Owners, as applicable, relates solely to a possible exercise of rights
under the Indenture or the other Transaction Documents, and will not be used for
other purposes. In each monthly distribution report on Form 10-D under the
Exchange Act with respect to the Issuer, the Seller shall include disclosure
regarding any request that complies with the requirements of this Section 3.13
received during the related Collection Period from a Noteholder or Note Owner to
communicate with other Noteholders or Note Owners, as applicable, related to the
Noteholders or Note Owners exercising their rights under the terms of the
Transaction Documents. The disclosure in such Form 10-D regarding the request to
communicate shall include (w) the name of the investor making the request,
(x) the date the request was received, (y) a statement to the effect that the
Seller has received a request from such Noteholder or Note Owner, as applicable,
stating that such Noteholder or Note Owner, as applicable, is interested in
communicating with other Noteholders or Note Owners, as applicable, with regard
to the possible exercise of rights under the Transaction Documents, and (z) a
description of the method other Noteholders or Note Owners, as applicable, may
use to contact the requesting Noteholder or Note Owner. The Seller and the
Servicer will be responsible for any expenses incurred in connection with the
filing of such disclosure and the reimbursement of any costs incurred by the
Indenture Trustee in connection with the preparation thereof.

SECTION 3.14 Back-up Servicing. In the event that Santander Consumer is the
Servicer, and (i) the long-term counterparty risk rating by Moody’s of Banco
Santander, S.A. falls below “Baa3” (a “Ratings Trigger Event”) or (ii) Banco
Santander, S.A. ceases to directly or indirectly own at least 50% of the voting
stock or voting power of Santander Consumer (an “Ownership Trigger Event”),
Santander Consumer shall have in place a back-up servicing arrangement
consistent with Moody’s published ratings criteria at the time of the Ratings
Trigger Event or Ownership Trigger Event, as applicable, within 90 days of such
Ratings Trigger Event or Ownership Trigger Event, respectively, unless it shall
be acceptable to Moody’s at such time, or otherwise satisfy the Rating Agency
Condition with respect to Moody’s, for Santander Consumer not to have in place a
back-up servicing arrangement or to deviate from such published criteria.

 

   11    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

STATEMENTS TO THE CERTIFICATEHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts.

(a) The Servicer shall cause to be established on or prior to the Closing Date:

 

  (i)

(x) Prior to the payment in full of the principal of and interest on the Notes,
for the benefit of the Noteholders in the name of the Indenture Trustee, an
Eligible Account, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders, which Eligible
Account shall be established by and maintained with the Indenture Trustee or its
designee and (y) following payment in full of the principal of and interest on
the Notes, for the benefit of the Certificateholders, in the name of the Issuer,
an Eligible Account, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Certificateholders, which
Eligible Account shall be established by and maintained with the Certificate
Paying Agent, as Relevant Trustee, or its designee (the “Collection Account”).
No checks shall be issued, printed or honored with respect to the Collection
Account.

 

  (ii)

For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Reserve Account.

 

  (iii)

Upon the issuance of any Definitive Certificate in accordance with the terms of
the Trust Agreement, for the benefit of the Certificateholders, in the name of
the Issuer, a non-interest bearing Eligible Account (the “Certificate
Distribution Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Certificateholders, which
Eligible Account shall be established by and maintained with the Certificate
Paying Agent or its designee. No checks shall be issued, printed or honored with
respect to the Certificate Distribution Account. Funds on deposit in the
Certificate Distribution Account shall be held uninvested.

(b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, the “Trust Accounts”), if any, shall be invested by the Relevant
Trustee in Eligible Investments selected in writing by the Servicer and of which
the Servicer provides notification (pursuant to standing instructions or
otherwise); provided that it is understood and agreed that neither the Servicer,
the Relevant Trustee (subject to Section 6.1(c) of the Indenture) nor the Issuer
shall be liable for any loss arising from such investment in Eligible
Investments. All such

 

   12    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Eligible Investments shall be held by or on behalf of the Relevant Trustee as
secured party for the benefit of the Noteholders (or if there are no
Noteholders, for the Certificateholders); provided, that on each Payment Date
all interest and other investment income (net of losses and investment expenses)
on funds on deposit in the Trust Accounts shall be distributed to the Servicer
and shall not be available to pay the distributions provided for in Section 4.4.
Except to the extent the Rating Agency Condition is satisfied, all investments
of funds on deposit in the Trust Accounts shall mature so that such funds will
be available on the Business Day immediately preceding the immediately following
Payment Date. No Eligible Investment shall be sold or otherwise disposed of
prior to its scheduled maturity unless a default occurs with respect to such
Eligible Investment and the Servicer directs the Relevant Trustee in writing to
dispose of such Eligible Investment. The Servicer acknowledges that upon its
written request and at no additional cost, it has the right to receive
notification after the completion of each purchase and sale of permitted
investments or the Relevant Trustee’s receipt of a broker’s confirmation. The
Servicer agrees that such notifications shall not be provided by the Relevant
Trustee hereunder, and the Relevant Trustee shall make available, upon request
and in lieu of notifications, periodic account statements that reflect such
investment activity.

(c) The Relevant Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Relevant Trustee for the benefit of the
Noteholders (or if there are no Noteholders, for the Certificateholders). If, at
any time, any Trust Account ceases to be an Eligible Account, the Servicer shall
promptly notify the Relevant Trustee (unless such Trust Account is an account
with the Relevant Trustee) in writing and within 10 Business Days (or any longer
period if the Rating Agency Condition is satisfied with respect to such longer
period) after becoming aware of the fact, establish a new Trust Account as an
Eligible Account and shall direct the Relevant Trustee in writing to transfer
any cash and/or any investments to such new Trust Account.

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

  (i)

any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Relevant Trustee, and, except as otherwise provided in the Transaction
Documents, the Relevant Trustee or its designee shall have sole signature
authority with respect thereto;

 

  (ii)

any Trust Account Property that constitutes Physical Property shall be delivered
to the Relevant Trustee or its designee, in accordance with paragraph (a) of the
definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Relevant Trustee or any such designee;

 

  (iii)

any Trust Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (iv) below shall be delivered to
the Relevant Trustee or its designee in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Relevant Trustee or such
designee, pending maturity or disposition, through continued registration of the
Relevant Trustee’s (or its designee’s) ownership of such security on the books
of the issuer thereof;

 

   13    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

  (iv)

any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph; and

 

  (v)

to the extent any Trust Account Property is credited to a securities account,
the account agreement establishing such securities account shall provide that
the account agreement is governed solely by the law of the State of New York and
that the law of the State of New York shall govern all issues specified in
Article 2(1) of the Hague Securities Convention; and such institution acting as
securities intermediary shall have at the time of entry of the account agreement
and shall continue to have at all relevant times one or more offices (within the
meaning of the Hague Securities Convention) in the United States of America
which satisfies the criteria provided in Article 4(1)(a) or (b) of the Hague
Securities Convention; the jurisdiction of such institution acting as securities
intermediary with respect to such securities account shall be the State of New
York; and (if the Indenture Trustee is not the securities intermediary with
respect to such securities account) the Indenture Trustee, the Issuer and such
securities intermediary shall agree in writing that such securities intermediary
will comply with entitlement orders originated by the Indenture Trustee with
respect to such securities account without further consent of the Issuer.

(e) The Indenture Trustee, to the extent it is acting in the capacity of
securities intermediary with respect to Trust Account Property, represents,
warrants and covenants that:

 

  (i)

it is a “securities intermediary,” as such term is defined in
Section 8-102(a)(14)(ii) of the relevant UCC, that in the ordinary course of its
business maintains “securities accounts” for others, as such term is used in
Section 8-501 of the relevant UCC, and an “intermediary” as defined in the Hague
Securities Convention;

 

   14    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

  (ii)

pursuant to Section 8-110(e)(1) of the relevant UCC for purposes of the relevant
UCC, the jurisdiction of the Indenture Trustee as securities intermediary is the
State of New York. Further, the law of the State of New York shall govern all
issues specified in Article 2(1) of the Hague Securities Convention; and

 

  (iii)

the Indenture Trustee has and shall continue to have at all relevant times one
or more offices (within the meaning of the Hague Securities Convention) in the
United States of America engaged in a business or other regular activity of
maintaining securities account.

(f) To the extent that there are any other agreements with the Indenture Trustee
governing the Trust Accounts, the parties agree that each and every such
agreement is hereby amended to provide that, with respect to the Trust Accounts,
the law applicable to all issues specified in Article 2(1) of the Hague
Securities Convention shall be the laws of the State of New York.

(g) Except for the Collection Account, the Reserve Account and the Certificate
Distribution Account, there are no accounts required to be maintained under the
Transaction Documents.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until noon, New York City time, on the Business Day prior to
the related Payment Date. The “Monthly Remittance Condition” shall be deemed to
be satisfied if (i) Santander Consumer or one of its Affiliates is the Servicer,
(ii) no Event of Default or Servicer Replacement Event has occurred and is
continuing and (iii) the Servicer’s short-term unsecured debt is rated at least
“F1” by Fitch and at least “P-1” by Moody’s; provided, however, that,
notwithstanding a failure to satisfy the condition set forth in clause (iii),
the Servicer may remit Collections to the Collection Account on any other
alternate remittance schedule (but not later than the Business Day prior to the
related Payment Date) if the Rating Agency Condition is satisfied with respect
to such alternate remittance schedule. Pending deposit into the Collection
Account, Collections may be commingled and used by the Servicer at its own risk
and are not required to be segregated from its own funds. The Servicer may
deduct from Collections all Unrelated Amounts to the extent such Unrelated
Amounts have not been previously reimbursed to the Servicer.

SECTION 4.3 Additional Deposits and Payments.

(a) On the date specified in Section 3.6 hereof or Section 3.4 of the Purchase
Agreement, as applicable, the Servicer and Santander Consumer, as applicable,
will deposit into the Collection Account the aggregate Repurchase Price with
respect to Repurchased Receivables purchased or repurchased by the Servicer or
Santander Consumer, respectively, on such date, and on the Payment Date
specified in Section 8.1, the Servicer will deposit into the Collection Account
all amounts, if any, to be paid under Section 8.1. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by noon, New York City time, on the Business Day immediately
preceding such Payment Date related to such Collection Period.

 

   15    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) The Indenture Trustee will, on or before the Payment Date relating to each
Collection Period, withdraw from the Reserve Account the Reserve Account Draw
Amount and deposit such amounts in the Collection Account in accordance with the
Servicer’s Certificate.

(c) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account (i) all investment earnings (net of investment losses and expenses on
funds on deposit in the Reserve Account during the related Collection Period)
and distribute such investment earnings to the Servicer and (ii) the Reserve
Account Excess Amount, if any, for such Payment Date and deposit such amount in
the Collection Account.

(d) On the Closing Date the Seller will cause the amount available in the
Reserve Account to equal the Initial Reserve Account Deposit Amount through a
cash deposit from proceeds of the sale of the Notes.

(e) On or prior to the third Business Day preceding each Determination Date, the
Relevant Trustee shall send a written notice, or make such information available
electronically, to the Servicer stating the amount of investment income earned,
if any, during the related Collection Period on each Trust Account maintained at
the Relevant Trustee.

SECTION 4.4 Distributions.

(a) Unless the Notes have been accelerated pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Relevant Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

 

  (1)

first, to the Indenture Trustee and the Owner Trustee, any accrued and unpaid
fees, reasonable expenses and indemnification amounts (including any such fees,
expenses and indemnification amounts with respect to prior periods), and to the
Asset Representations Reviewer, any accrued and unpaid fees (including unpaid
fees with respect to prior periods), reasonable expenses and indemnification
amounts to the extent not previously paid by Santander Consumer; provided,
however, that fees, expenses and indemnification amounts payable to the
Indenture Trustee, the Owner Trustee and the Asset Representations Reviewer
pursuant to this clause first shall be limited to $300,000 per annum in the
aggregate (prior to the occurrence of an Event of Default of the type described
in clauses (a), (b) or (e) of Section 5.1 of the Indenture);

 

  (2)

second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees with
respect to prior periods;

 

   16    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

  (3)

third, to the Noteholders of the Class A Notes, the Accrued Class A Note
Interest due and accrued for the related Interest Period; provided, that if
there are not sufficient funds available to pay the entire amount of the Accrued
Class A Note Interest, the amounts available will be applied to the payment of
such interest on the Class A Notes on a pro rata basis based on the amount of
interest payable to each Class of Class A Notes;

 

  (4)

fourth, for distribution to the Noteholders pursuant to Section 8.2(b) of the
Indenture, the First Allocation of Principal, if any;

 

  (5)

fifth, to the Noteholders of the Class B Notes, the Accrued Class B Note
Interest due and accrued for the related Interest Period;

 

  (6)

sixth, for distribution to the Noteholders in accordance with Section 8.2(b) of
the Indenture, the Second Allocation of Principal, if any;

 

  (7)

seventh, to the Noteholders of Class C Notes, the Accrued Class C Note Interest
due and accrued for the related Interest Period;

 

  (8)

eighth, for distribution to the Noteholders in accordance with Section 8.2(b) of
the Indenture, the Third Allocation of Principal, if any;

 

  (9)

ninth, to the Noteholders of Class D Notes, the Accrued Class D Note Interest
due and accrued for the related Interest Period;

 

  (10)

tenth, for distribution to the Noteholders in accordance with Section 8.2(b) of
the Indenture, the Fourth Allocation of Principal, if any;

 

  (11)

eleventh, to the Noteholders of Class E Notes, the Accrued Class E Note Interest
due and accrued for the related Interest Period;

 

  (12)

twelfth, for distribution to the Noteholders in accordance with Section 8.2(b)
of the Indenture, the Fifth Allocation of Principal, if any;

 

  (13)

thirteenth, to the Reserve Account, any additional amounts required to cause the
amount of cash on deposit in the Reserve Account to equal the Specified Reserve
Account Balance;

 

  (14)

fourteenth, for distribution to the Noteholders in accordance with
Section 8.2(b) of the Indenture, the Regular Allocation of Principal, if any;

 

  (15)

fifteenth, to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, any accrued and unpaid fees, expenses and
indemnification amounts not paid pursuant to clause first of this Section 4.4(a)
due solely to the per annum limitation set forth therein; and

 

  (16)

sixteenth, any funds remaining, to the Certificateholders, pro rata based on the
Percentage Interest of each Certificateholder, or, to the extent Definitive
Certificates have been issued, to the Certificate Distribution Account for
distribution to the Certificateholders.

 

   17    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

(b) After the payment in full of the Notes and all other amounts payable under
Section 4.4(a), all Collections shall be paid to or in accordance with the
instructions provided from time to time by the Certificateholders.

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account by noon, New
York City time, on the Business Day prior to the related Payment Date only the
net amount distributable to Persons other than the Servicer and its Affiliates
on such Payment Date. The Servicer shall be permitted to pay the Optional
Purchase Price pursuant to Section 8.1 net of amounts to be distributed to the
Servicer or its Affiliates on the related Redemption Date, and accounts between
the Servicer and such Affiliates shall be adjusted accordingly. The Servicer
shall, however, account for all deposits and distributions in the Servicer’s
Certificate as if the amounts were deposited and/or distributed separately.

SECTION 4.6 Statements to Noteholders and Certificateholders. On or before each
Determination Date, the Servicer shall provide to the Certificate Paying Agent
and to the Relevant Trustee (with a copy to each Rating Agency and the Issuer),
and the Relevant Trustee shall forward (or make available on its website, as
described below) to each Noteholder and Certificateholder of record as of the
most recent Record Date, a statement setting forth for the Collection Period and
Payment Date relating to such Determination Date the following information (or
such other substantially similar information so long as such information
satisfies the requirement of Item 1121 of Regulation AB):

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(b) the Class A-1 Note Balance, the Class A-2-A Note Balance, the Class A-2-B
Note Balance, the Class A-3 Note Balance, the Class B Note Balance, the Class C
Note Balance, the Class D Note Balance, the Class E Note Balance and the Note
Factor with respect to each Class of Notes, in each case after giving effect to
payments on such Payment Date;

(c) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount to be deposited in the Reserve Account in respect of
such Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account on such
Payment Date, (iv) the balance on deposit in the Reserve Account on such Payment
Date after giving effect to withdrawals therefrom and deposits thereto in
respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

 

   18    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(d) the First Allocation of Principal, the Second Allocation of Principal, the
Third Allocation of Principal, the Fourth Allocation of Principal, the Fifth
Allocation of Principal and the Regular Allocation of Principal for such Payment
Date;

(e) the Pool Balance and the Pool Factor as of the close of business on the last
day of the preceding Collection Period;

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

(g) the amount of fees to be paid to the Indenture Trustee, the Owner Trustee
and the Asset Representations Reviewer with respect to the related Payment Date
and the amount of any unpaid fees to the Indenture Trustee, the Owner Trustee
and the Asset Representations Reviewer and the change in such amount from that
of the prior Payment Date;

(h) the amount of the Class A Noteholders’ Interest Carryover Shortfall, the
Class B Noteholders’ Interest Carryover Shortfall, the Class C Noteholders’
Interest Carryover Shortfall, the Class D Noteholders’ Interest Carryover
Shortfall and the Class E Noteholders’ Interest Carryover Shortfall, if any, on
such Payment Date and the change in such amounts from the preceding Payment
Date;

(i) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by the Servicer or Santander Consumer with respect to the related Collection
Period;

(j) the aggregate Principal Balance of Receivables that are more than 30 days
delinquent as of the end of the related Collection Period;

(k) the aggregate Principal Balance of 60 Day Delinquent Receivables as of such
Payment Date;

(l) the Delinquency Percentage for the related Collection Period;

(m) the Delinquency Trigger for such Payment Date;

(n) the number, dollar amount and percentage of Receivables that are 31-60,
61-90, 91-120 and over 120 days delinquent as of the end of the related
Collection Period; provided, however, that the Servicer may, in its sole
discretion, provide the information set forth in this clause (n) in 30-day
increments beginning with 30-59 days delinquent in lieu of the foregoing
increments; and

(o) if the Benchmark is any rate other than LIBOR, the Unadjusted Benchmark
Replacement and the Benchmark Replacement Adjustment for Class A-2-B Notes for
the related Interest Period.

 

   19    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Each amount set forth pursuant to clause (a) or (h) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the aggregate principal
amount of the Notes (or Class thereof).

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

The Relevant Trustee shall make available via the Relevant Trustee’s internet
website all reports or notices required to be provided by the Relevant Trustee
under this Section 4.6 (which reports may include information with respect to
the 144A Notes). Any information that is disseminated in accordance with the
provisions of this Section 4.6 shall not be required to be disseminated in any
other form or manner. The Relevant Trustee will make no representation or
warranty as to the accuracy or completeness of such documents and will assume no
responsibility therefor.

The Indenture Trustee’s internet website shall be initially located at
“www.ctslink.com” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Owner
Trustee, the Servicer, the Issuer, the Certificate Registrar or any Paying
Agent. In connection with providing access to the Indenture Trustee’s internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Agreement. The Indenture Trustee shall
notify the Noteholders in writing of any changes in the address or means of
access to the Internet website where the reports are accessible.

SECTION 4.7 No Duty to Confirm. The Relevant Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Relevant Trustee, and the Relevant Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, to deliver and to perform its obligations under the Transaction
Documents to which it is a party. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectability of the
Receivables or any other part of the Transferred Assets.

 

   20    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party have been duly
authorized by all necessary limited liability company action on the part of the
Seller and do not contravene or constitute a default under (i) any applicable
law, rule or regulation, (ii) its organizational documents or (iii) any
indenture or agreement to which the Seller is a party or by which its properties
are bound (other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Seller’s ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectability of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, orders, suits, investigations or
Proceedings pending or, to the knowledge of the Seller, threatened against the
Seller before or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under this
Agreement or any of the other Transaction Documents or the collectability or
enforceability of the Receivables, or (iv) relate to the Seller that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

(g) Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.

 

   21    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(h) Assignment. The Receivables and the other Transferred Assets have been
validly assigned by the Seller to the Issuer.

(i) Security Interests. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that includes a description
of collateral covering any Receivable other than any financing statement
relating to security interests granted under the Transaction Documents or that
have been or, prior to the assignment of such Receivables hereunder, will be
terminated, amended or released. This Agreement creates a valid and continuing
security interest in the Receivables (other than the Related Security with
respect thereto, to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement) in favor of the Issuer which
security interest is prior to all other Liens (other than Permitted Liens) and
is enforceable as such against all other creditors of and purchasers and
assignees from the Seller.

(j) Creation, Perfection and Priority of Security Interests. The representations
and warranties regarding creation, perfection and priority of security interests
in the Transferred Assets, which are attached to this Agreement as Exhibit B,
are true and correct.

SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee (including when performing its duties as
Relevant Trustee) from and against any loss, liability or expense (including
reasonable attorneys’ fees and expenses and court costs and any losses incurred
in connection with a successful defense, in whole or part, of any claim that the
Indenture Trustee or the Owner Trustee breached its standard of care and legal
fees and expenses incurred in actions against the indemnifying party) incurred
by reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.

(b) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation including those incurred in
connection with the enforcement of the Owner Trustee’s or the Indenture
Trustee’s respective rights (including indemnification rights) under the
Transaction Documents. If the Seller has made any indemnity payments pursuant to
this Section 5.2 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Seller, without interest.

(c) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or

 

   22    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

the Owner Trustee either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee, as applicable, further acknowledges and agrees
that any such interest, claim or benefit in or from Other Assets is and will be
expressly subordinated to the indefeasible payment in full of the other
obligations and liabilities, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. The Issuer, the Servicer, the Indenture Trustee and the Owner Trustee each
further acknowledges and agrees that no adequate remedy at law exists for a
breach of this Section 5.2(c) and the terms of this Section 5.2(c) may be
enforced by an action for specific performance. The provisions of this
Section 5.2(c) will be for the benefit of those entitled to rely thereon and
will survive the termination or assignment of this Agreement, and the
resignation or removal of any indemnified party.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any entity (i) into which the Seller may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole or any entity resulting from any
merger, sale, transfer, conversion or consolidation to which the Seller shall be
a party, or any entity succeeding to the business of the Seller or (ii) more
than 50% of the voting stock or voting power and 50% or more of the economic
equity of which is owned directly or indirectly by Banco Santander, S.A. and
which executes an agreement of assumption to perform every obligation of the
Seller under this agreement, shall be the successor to the Seller under this
Agreement, in each case, without the execution or filing of any additional paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary notwithstanding. Within thirty days following the consummation of
any of the foregoing transactions in which the Seller is not the surviving
entity, the Seller shall deliver to the Indenture Trustee an Opinion of Counsel
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements and amendments thereto have been executed
and filed that are necessary to preserve and protect the interest of the Issuer
in the Receivables and the other Transferred Assets or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute or defend any legal
action that is not incidental to its obligations under this Agreement and that
in its opinion may involve it in any expense or liability.

 

   23    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, any
Certificateholder, the Servicer, the Administrator or any of their respective
Affiliates, any Notes owned by the Issuer, the Seller, any Certificateholder,
the Servicer, the Administrator or any of their respective Affiliates shall be
disregarded with respect to the determination of any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
other Transaction Document.

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date, on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Servicer is an Illinois corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, full power and authority to own its assets and
operate its business as presently owned or operated, and to execute, to deliver
and to perform its obligations under the Transaction Documents to which it is a
party. The Servicer has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Servicer to perform its obligations under the Transaction
Documents or affect the enforceability or collectability of the Receivables or
any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement to which the Servicer is a party or by which its

 

   24    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

properties are bound, in each case, other than violations of such laws, rules,
regulations, organizational documents, indentures or agreements which do not
affect the legality, validity or enforceability of any of such agreements and
which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Servicer’s ability to perform
its obligations under, the Transaction Documents.

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made or approvals, authorizations or
filings that will be made on a timely basis and (iii) approval, authorizations
or filings that, if not obtained or made, would not have a material adverse
effect on the enforceability or collectability of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits, investigations or Proceedings
pending or, to the knowledge of the Servicer, threatened against the Servicer
before or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Servicer of its obligations under this
Agreement or any of the other Transaction Documents or (iv) relate to the
Servicer that would materially and adversely affect the federal or Applicable
Tax State income, excise, franchise or similar tax attributes of the Notes.

SECTION 6.2 Indemnities of Servicer. The Servicer and the Issuer will be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer and the Issuer, respectively, under this Agreement,
and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee (including when performing its duties as Relevant
Trustee) and the Seller from and against any and all costs, expenses (including
reasonable attorneys’ fees and expenses and court costs and any losses incurred
in connection with a successful defense, in whole or part, of any claim that the
Indenture Trustee or the Owner Trustee breached its standard of care and legal
fees and expenses incurred in actions against the indemnifying party), losses,
damages, claims and liabilities, arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof or any
sub-contractor hired by the Servicer or such Affiliate of a Financed Vehicle.

 

   25    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) The Issuer, the Owner Trustee and the Indenture Trustee (including when
performing its duties as Relevant Trustee) shall be indemnified, defended and
held harmless from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein or
in the other Transaction Documents, if any, including, without limitation, any
sales, gross receipts, general corporation, tangible personal property,
privilege, or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the conveyance of the
Receivables to the Issuer or the issuance and original sales of the Notes, or
asserted with respect to ownership of the Receivables, or federal or other
Applicable Tax State income taxes arising out of the transactions contemplated
by this Agreement and the other Transaction Documents) and costs and expenses in
defending against the same. For the avoidance of doubt, the Servicer will not
indemnify for any costs, expenses, losses, claims, damages or liabilities due to
the credit risk of the Obligors and for which reimbursement would constitute
recourse for uncollectible Receivables. Amounts payable pursuant to this
Section 6.2(b) shall be payable (i) to the Indenture Trustee and the Owner
Trustee pursuant to Section 4.4(a) hereof or Section 5.4(b) of the Indenture, as
applicable (to the extent of Available Funds available therefor), and, to the
extent not paid thereunder, by the Servicer, and (ii) to the Issuer by the
Servicer.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee (including when performing its duties as Relevant
Trustee) and the Seller from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon any such Person
through, the negligence, willful misfeasance, or bad faith (other than errors in
judgment) of the Servicer in the performance of its duties under this Agreement
or any other Transaction Document to which it is a party, or by reason of its
failure to perform its obligations or of reckless disregard of its obligations
and duties under this Agreement or any other Transaction Document to which it is
a party; provided, however, that the Servicer will not indemnify for any costs,
expenses, losses, claims, damages or liabilities arising from its breach of any
covenant for which the purchase of the affected Receivables is specified as the
sole remedy pursuant to Section 3.6.

(d) The Issuer or, if applicable, the Servicer will compensate and indemnify the
Indenture Trustee (including when performing its duties as Relevant Trustee) and
the Owner Trustee to the extent and subject to the conditions set forth in
Section 6.7 of the Indenture and Section 8.2 of the Trust Agreement, as
applicable, except, with respect to the Indenture Trustee, to the extent that
any cost, expense, loss, claim, damage or liability arises out of or is incurred
in connection with the performance by the Indenture Trustee of the duties of a
successor Servicer hereunder.

(e) Indemnification under this Section 6.2 by Santander Consumer (or any
successor thereto pursuant to Section 7.1) as Servicer, with respect to the
period such Person was the Servicer, will survive the termination or assignment
of such Person as Servicer or a resignation by such Person as Servicer as well
as the termination or assignment of this Agreement or the resignation or removal
of the Owner Trustee or the Indenture Trustee (including when performing its
duties as Relevant Trustee) and will include reasonable fees and expenses of
counsel and expenses of litigation. If either the Issuer or the Servicer has
made any indemnity payments pursuant to this Section 6.2 and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person will promptly repay such amounts to such party, without
interest.

 

   26    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any entity (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the Servicer
shall be a party, or any entity succeeding to the business of the Servicer or
(ii) of which more than 50% of the voting stock or voting power and 50% or more
of the economic equity is owned directly or indirectly by Banco Santander, S.A.
and which executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, shall be the successor to the Servicer under this
Agreement, in each case, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

SECTION 6.4 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholders, except as
provided under this Agreement or the other Transaction Documents, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision will not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of its failure to perform its obligations or
of reckless disregard of obligations and duties under this Agreement, or by
reason of negligence in the performance of its duties under this Agreement
(except for errors in judgment). The Servicer and any director, officer or
employee or agent of the Servicer may rely in good faith on any Opinion of
Counsel or on any Officer’s Certificate of the Seller or certificate of auditors
believed to be genuine and to have been signed by the proper party in respect of
any matters arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholders under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer, the

 

   27    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Indenture Trustee and, to the extent it is acting as Relevant Trustee, the
Certificate Paying Agent for its duties hereunder as if the Servicer alone were
performing such duties. For any servicing activities delegated to third parties
in accordance with this Section 6.5, the Servicer shall follow such policies and
procedures to monitor the performance of such third parties and compliance with
such servicing activities as the Servicer follows with respect to comparable
motor vehicle receivables serviced by the Servicer for its own account.

SECTION 6.6 Santander Consumer Not to Resign as Servicer. Subject to the
provisions of Sections 6.3 and 6.5, Santander Consumer will not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon determination that the performance of its duties under this
Agreement is no longer permissible under applicable law. Notice of any such
determination permitting the resignation of Santander Consumer will be
communicated to the Issuer and the Indenture Trustee at the earliest practicable
time (and, if such communication is not in writing, will be confirmed in writing
at the earliest practicable time) and any such determination will be evidenced
by an Opinion of Counsel to such effect delivered to the Issuer and the
Indenture Trustee concurrently with or promptly after such notice. No such
resignation will become effective until a successor Servicer has assumed the
responsibilities and obligations of Santander Consumer as Servicer.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

TERMINATION OF SERVICER

SECTION 7.1 Termination and Replacement of Servicer.

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of the Noteholders representing at
least a majority of the Note Balance of the Controlling Class (or, if no Notes
are Outstanding, the Relevant Trustee shall, at the direction of the Majority
Certificateholders), by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator and the Noteholders, terminate the rights and
obligations of the Servicer under this Agreement with respect to the
Receivables. In the event the Servicer is removed or resigns as Servicer with
respect to servicing the Receivables, the Indenture Trustee shall, at the
direction of the Noteholders representing at least a majority of the Note
Balance of the Controlling Class, appoint a successor Servicer. Upon the
Servicer’s receipt of notice of termination, such Servicer will continue to
perform its functions as Servicer under this Agreement only until the date
specified in such termination notice or, if no such date is specified in such
termination notice, until receipt of such notice. If a successor Servicer has
not been appointed at the time when the outgoing Servicer ceases to act as
Servicer after resigning or being removed in accordance with this Section, the
Indenture Trustee without further action will

 

   28    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

automatically be appointed the successor Servicer. Notwithstanding the above,
the Indenture Trustee, if it is legally unable or is unwilling to so act, will
appoint, or petition a court of competent jurisdiction to appoint a successor
Servicer. Any successor Servicer shall be an established institution whose
regular business includes the servicing of comparable motor vehicle receivables.
Any expenses incurred by the Indenture Trustee in connection with the
appointment of and transition to any successor Servicer will be indemnified
pursuant to Section 6.7 of the Indenture.

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders) may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed not
to have occurred, and any Servicer Replacement Event arising therefrom shall be
deemed not to have occurred for every purpose of this Agreement, but no such
waiver shall extend to any prior, subsequent or other Servicer Replacement Event
or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts at its own expense to effect the orderly and efficient transfer of the
servicing of the Receivables to a successor Servicer.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement. Notwithstanding anything
else herein to the contrary, in no event shall the Indenture Trustee be liable
for any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to act
as successor Servicer under this Agreement and the transactions set forth or
provided for herein.

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement (unless otherwise amended in accordance with
Section 9.1).

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee (or the Relevant Trustee if no Notes are Outstanding) will give prompt
written notice thereof to the Owner Trustee, the Issuer, the Administrator, the
Asset Representations Reviewer and to the Noteholders and the Certificateholders
at their respective addresses of record.

 

   29    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase (and/or to designate one or
more other parties to purchase) the Trust Estate (other than the Reserve
Account) from the Issuer on any Payment Date if both of the following conditions
are satisfied: (i) as of the last day of the related Collection Period, the Pool
Balance has declined to 10% or less of the Pool Balance as of the Cut-Off Date,
and (ii) the sum of the Optional Purchase Price and the Available Funds for such
Payment Date would be sufficient to pay (A) the Servicing Fee for such Payment
Date and all unpaid Servicing Fees with respect to prior periods, (B) all fees,
expenses and indemnities owed to the Indenture Trustee and the Owner Trustee and
not previously paid, (C) interest then due on the Notes and (D) the aggregate
unpaid Note Balance of all of the Outstanding Notes. To exercise such option,
the Servicer (or its designee) shall deposit, subject to Section 4.5, the
Optional Purchase Price into the Collection Account on the Redemption Date;
provided that, at the Servicer’s option, any Collections deposited into the
Collection Account after the last day of the Collection Period immediately
preceding the Redemption Date may either be applied to reduce the amount of such
deposit or remitted to the Servicer (or its designee) following the exercise of
the Optional Purchase. The Servicer shall furnish written notice of its election
to exercise the Optional Purchase to the Indenture Trustee and the Owner Trustee
not later than ten days prior to the date of the Optional Purchase. If the
Servicer (or its designee) exercises the Optional Purchase, the Notes shall be
redeemed and in each case in whole but not in part on the related Payment Date
for the Redemption Price.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) the Seller or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

 

   30    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Seller, the Servicer and the Indenture Trustee (when so directed by an
Issuer Request), with the consent of the Noteholders evidencing not less than a
majority of the Note Balance of the Controlling Class, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders;
provided, that no such amendment shall (i) reduce the interest rate or principal
amount of any Note or change or delay the Final Scheduled Payment Date of any
Note without the consent of the Holder of such Note or (ii) reduce the
percentage of the aggregate outstanding principal amount of the Outstanding
Notes, the consent of which is required to consent to any matter without the
consent of the Holders of at least the percentage of the Note Balance which was
required to consent to such matter before giving effect to such amendment. It
will not be necessary for the consent of Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Depository
Agreement.

(c) Any term or provision of this Agreement (including Appendix A) may also be
amended from time to time by the Seller and the Servicer, for the purpose of
conforming the terms of this Agreement to the description thereof in the
Prospectus or, to the extent not contrary to the Prospectus, to the description
thereof in an offering memorandum with respect to the 144A Notes or the
Certificates without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person; provided, however, that the
Seller and the Servicer shall provide written notification of such amendment to
the Indenture Trustee, the Issuer and the Owner Trustee and promptly after the
execution of any such amendment, the Seller and the Servicer shall furnish a
copy of such amendment to the Indenture Trustee, the Issuer and the Owner
Trustee.

(d) Prior to the execution of any such amendment, the Servicer shall provide
written notification of the substance of such amendment to each Rating Agency
and the Owner Trustee; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency, the
Owner Trustee and the Indenture Trustee; provided, notwithstanding anything
herein to the contrary, that no amendment pursuant to this Section 9.1 shall be
effective which affects the rights, protections or duties of the Indenture
Trustee (including when performing its duties as Relevant Trustee) or the Owner
Trustee without the prior written consent of such Person (which consent shall
not be unreasonably withheld or delayed).

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee (if the Indenture Trustee is then the Relevant
Trustee) shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into or execute on
behalf of the Issuer any such amendment which adversely affects the Owner
Trustee’s or the Indenture Trustee’s (including when performing its duties as
Relevant Trustee), as applicable, own rights, duties or immunities under this
Agreement.

 

   31    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(f) Notwithstanding subsections (a) and (b) of this Section 9.1, this Agreement
may only be amended by the Seller and the Servicer if (i) the Majority
Certificateholders, or, if 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates, such Person (or
Persons), consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Seller or the Servicer or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders. In
determining whether 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates for purposes of
clause (i), any party shall be entitled to rely on an Officer’s Certificate or
similar certification of Santander Consumer or any Affiliate thereof to such
effect.

(g) Notwithstanding anything in this Section 9.1 or in any Transaction Document
to the contrary, following the determination of a Benchmark Replacement, this
Agreement (including Appendix A) may be amended by the Seller and the Servicer
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person and without satisfying any other amendment
provisions of this Agreement or any other Transaction Document in connection
with any Benchmark Replacement Conforming Changes; provided that the Issuer has
delivered notice of such amendment to the Rating Agencies on or prior to the
date such amendment is executed. For the avoidance of doubt, any Benchmark
Replacement Conforming Changes in any amendment to this Agreement may be
retroactive (including retroactive to the Benchmark Replacement Date) and this
Agreement may be amended more than once in connection with any Benchmark
Replacement Conforming Changes.

SECTION 9.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other financing statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Issuer and the Indenture Trustee under
this Agreement in the Purchased Assets (to the extent that the interest of the
Issuer or the Indenture Trustee therein can be perfected by the filing of a
financing statement). The Seller shall deliver (or cause to be delivered) to the
Issuer file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.

(b) The Seller shall notify the Issuer in writing within ten (10) days following
the occurrence of (i) any change in the Seller’s organizational structure as a
limited liability company and (ii) any change in the Seller’s name. The Seller
shall take all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary to
amend all previously filed financing statements or continuation statements
described in paragraph (a) above to maintain perfection of the Issuer in the
Receivables and shall have delivered to the Indenture Trustee within thirty
(30) days after such change an Opinion of Counsel either (A) stating that, in
the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary to preserve and protect the interest of the Issuer in the Receivables
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

 

   32    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(c) The Seller shall give the Issuer and the Indenture Trustee at least five
days’ prior written notice of any change of location of the Seller for purposes
of Section 9-307 of the UCC and shall have taken all action prior to making such
change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not practicable to take such action in
advance) reasonably necessary or advisable to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Noteholders pursuant
to the Indenture. Indication of the Issuer’s and the Indenture Trustee’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee on behalf of the Noteholders.

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the Issuer against all
claims of third parties claiming through or under the Seller.

 

   33    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SECTION 9.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and conveyances rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectability of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

  (i)

This Agreement shall be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

 

  (ii)

The conveyance provided for in Section 2.1 shall be deemed to be a grant by the
Seller of, and the Seller hereby grants to the Issuer, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

 

  (iii)

The possession by the Issuer, or the Servicer as the Issuer’s agent, of the
Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

  (iv)

Notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed to be
notifications to, or acknowledgments, receipts or confirmations from, bailees or
agents, as applicable, of the Issuer for the purpose of perfecting such security
interest under applicable law.

SECTION 9.5 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

 

   34    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SECTION 9.6 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or by electronic transmission, and addressed in each
case as set forth on Schedule I hereto or at such other address as shall be
designated in a written notice to the other parties hereto. Any notice required
or permitted to be mailed to a Noteholder shall be given by first class mail,
postage prepaid, at the address of such Noteholder as shown in the Note
Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder mailed within the time and manner
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 9.7 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 9.8 Headings. The article and section headings hereof have been inserted
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect of this Agreement.

SECTION 9.9 Counterparts and Electronic Signature. This Agreement shall be
valid, binding, and enforceable against a party only when executed by an
authorized individual on behalf of the party by means of (i) an electronic
signature that complies with the federal Electronic Signatures in Global and
National Commerce Act, state enactments of the Uniform Electronic Transactions
Act, and/or any other relevant electronic signatures law, in each case to the
extent applicable; (ii) an original manual signature; or (iii) a faxed, scanned,
or photocopied manual signature. Each electronic signature or faxed, scanned, or
photocopied manual signature shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Each party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any electronic signature or faxed, scanned, or
photocopied manual signature of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument. Notwithstanding the foregoing, with respect to
any notice provided for in this Agreement or any instrument required or
permitted to be delivered hereunder, any party hereto receiving or relying upon
such notice or instrument shall be entitled to request execution thereof by
original manual signature as a condition to the effectiveness thereof.

SECTION 9.10 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case

 

   35    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 9.11 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 9.12 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 9.13 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 9.14 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables, the other Transferred Assets and the
Issuer’s rights under this Agreement by the Issuer to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders. In addition, the
Seller hereby acknowledges and agrees that for so long as the Notes are
outstanding, the Indenture Trustee will have the right to exercise all powers,
privileges and claims of the Issuer under this Agreement in the event that the
Issuer shall fail to exercise the same.

SECTION 9.15 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 9.16 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment

 

   36    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

for the benefit of, its creditors generally, any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such party shall not commence
or join with any other Person in commencing or institute with any other Person,
any Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 9.17 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought and maintained in such
courts and waives any objection that it may now or hereafter have to the venue
of such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 9.6 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 9.18 Limitation of Liability.

(a) It is expressly understood and agreed by the parties that (a) this document
is executed and delivered by Wilmington Trust, National Association, not
individually or personally, but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, pursuant to the
Trust Agreement, (b) each of the representations, warranties, covenants,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, warranties, covenants undertakings and
agreements by Wilmington Trust, National Association, but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto,

 

   37    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(d) Wilmington Trust, National Association has made no investigation as to the
accuracy or completeness of any representations or warranties made by the Issuer
or any other Person in this Agreement or in the Purchase Agreement and (e) under
no circumstances shall Wilmington Trust, National Association be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely as Indenture Trustee and Certificate
Paying Agent, respectively, and in no event shall it have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer under the Notes or any of the other Transaction Documents or in any of
the certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer; provided that
the Indenture Trustee shall be responsible for its actions as Indenture Trustee
hereunder and under the Indenture. Under no circumstances shall the Indenture
Trustee or the Certificate Paying Agent be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Indenture Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Article VI of the Indenture.

SECTION 9.19 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and Wilmington Trust, National Association, in
its individual capacity and as Owner Trustee shall be an express third party
beneficiary hereof and may enforce the provisions hereof as if it were a party
hereto. Except as otherwise provided in this Section, no other Person will have
any right hereunder.

SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 9.21 Information to Be Provided by the Indenture Trustee.

(a) Each of the Servicer and the Indenture Trustee shall (i) on or before the
fifth Business Day of each month, notify the Seller, in writing, of any Form
10-D Disclosure Item with respect to such Person (or in the case of the
Indenture Trustee, any Form 10-D Disclosure Item of which a Responsible Officer
of the Indenture Trustee has knowledge) together with a description of any such
Form 10-D Disclosure Item in form and substance reasonably satisfactory to the
Seller; provided, however, that the Indenture Trustee shall not be required to

 

   38    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

provide such information in the event that there has been no change to the
information previously provided by the Indenture Trustee to Seller, and (ii) as
promptly as practicable following notice to or actual knowledge by a Responsible
Officer of the Indenture Trustee of any changes to such information, provide to
the Seller, in writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year,
commencing in March 2021, the Indenture Trustee shall:

(i) deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by
an authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit C as applicable to the Indenture Trustee
or such other criteria as mutually agreed upon by the Seller and the Indenture
Trustee;

(ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Seller pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Seller substantially in the
form attached hereto as Exhibit D or such form as mutually agreed upon by the
Seller and the Indenture Trustee; and

(iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee shall, to the extent the Indenture Trustee has
received any repurchase or replacement request with respect to any Receivable,
no later than the fifth Business Day after the last day of each calendar month,
provide notice to the Seller and Santander Consumer (each, a “Santander Party”
and, collectively, the “Santander Parties”), in a form to be mutually agreed
upon by Santander Consumer and the Indenture Trustee, of (i) all demands
communicated to a Responsible Officer of the Indenture Trustee for the
repurchase or replacement of any Receivable for breach of the representations
and warranties concerning such Receivable and (ii) any actions taken by the
Indenture Trustee with respect to such demand

 

   39    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

communicated to the Indenture Trustee in respect of any Receivables. In
addition, the Indenture Trustee shall, upon written request of either Santander
Party, at any time such Santander Party reasonably feels necessary, provide
notification to the Santander Parties with respect to any actions taken by the
Indenture Trustee as soon as practicable and in any event within five Business
Days of receipt of such request. In no event shall the Indenture Trustee be
deemed to be a “securitizer” as defined in Section 15G(a) of the Exchange Act
with respect to the transactions contemplated by the Transaction Documents, nor
shall it have any responsibility for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB with respect to the
transactions contemplated by the Transaction Documents.

SECTION 9.22 Form 8-K Filings. Each of the Indenture Trustee and the Servicer
shall promptly notify the Seller, but in no event later than two (2) Business
Days after its occurrence, of any Reportable Event of which the Servicer or a
Responsible Officer of the Indenture Trustee has actual knowledge (other than a
Reportable Event described in clause (a) or (b) of the definition thereof as to
which the Seller or the Servicer has actual knowledge). Each Person shall be
deemed to have actual knowledge of any such event to the extent that it relates
to such Person or any action or failure to act by such Person.

SECTION 9.23 Relevant Trustee. Following the payment in full of principal of,
and interest on, the Notes, the Certificate Paying Agent shall assume the role
of Relevant Trustee hereunder and shall perform the obligations of the Relevant
Trustee set forth herein. At least five (5) Business Days prior to the final
payment in full of principal of, and interest on, the Notes, the Servicer shall
deliver a written notification to the Certificate Paying Agent, which notice
shall set forth the date upon which the Certificate Paying Agent will assume the
role of Relevant Trustee (the “Assumption Date”). For the avoidance of doubt,
the obligations and duties of the Certificate Paying Agent as Relevant Trustee
under the Transaction Documents shall be limited to the express duties of the
Relevant Trustee, and shall not be deemed to include any duty or obligation of
the Indenture Trustee, the Issuer, or any other Person. In the performance of
its obligations as Relevant Trustee, the Certificate Paying Agent shall be
entitled to all of the same rights, protections, indemnities and immunities as
the Indenture Trustee under the Indenture, which rights, protections,
indemnities and immunities are incorporated herein by reference. The parties
hereby agree to amend the Transaction Documents prior to the Assumption Date to
provide for such terms and conditions as may be necessary or desirable in
connection with the assumption of the role of Relevant Trustee by the
Certificate Paying Agent.

SECTION 9.24 Dispute Resolution.

(a) If the Seller, the Issuer, the Owner Trustee (in its discretion or at the
direction of a Certificateholder pursuant to the Trust Agreement) or the
Indenture Trustee (in its discretion or at the direction of a Requesting
Investor pursuant to Section 7.5 of the Indenture) (the “Requesting Party”)
requests that Santander Consumer repurchase any Receivable pursuant to
Section 3.4 of the Purchase Agreement and the repurchase request has not been
fulfilled or otherwise resolved to the reasonable satisfaction of the Requesting
Party within 180 days of the receipt of notice of the request by Santander
Consumer, the Requesting Party will have the right to refer the matter, at its
discretion, to either mediation (including nonbinding arbitration) or
arbitration pursuant to this Section 9.24; provided, however, that (i) if the
Indenture Trustee declines to act in accordance with this Section 9.24 at the
direction of a Noteholder or Note

 

   40    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Owner due to the failure of such Noteholder or Note Owner to offer the Indenture
Trustee security or indemnity reasonably satisfactory to the Indenture Trustee
against the reasonable costs, expenses, disbursement, advances and liabilities
that might be incurred by it, its agents and its counsel in connection with such
act, such Noteholder or Note Owner shall be deemed to be a “Requesting Party” or
(ii) if the Owner Trustee declines to act in accordance with this Section 9.24
at the direction of a Certificateholder due to the failure of such
Certificateholder to offer the Owner Trustee security or indemnity reasonably
satisfactory to the Owner Trustee against the reasonable costs, expenses,
disbursement, advances and liabilities that might be incurred by it, its agents
and its counsel in connection with such act, such Certificateholder shall be
deemed to be a “Requesting Party.” If the Requesting Party is the Indenture
Trustee or the Owner Trustee acting at the direction of a Noteholder, Note Owner
or Certificateholder, as applicable, the Indenture Trustee or Owner Trustee, as
applicable, as Requesting Party, will act solely at the direction of such
Noteholder, Note Owner, or Certificateholder in making all decisions related to
mediation or arbitration. Santander Consumer will inform the Requesting Party in
writing upon a determination by Santander Consumer that a Receivable subject to
a demand to repurchase will be repurchased and the monthly distribution report
filed by the Seller on Form 10-D for the Collection Period in which such
Receivables were repurchased shall include disclosure of such repurchase. A
failure of Santander Consumer to inform the Requesting Party that a Receivable
subject to a demand will be repurchased within 180 days of the receipt of notice
of the request shall be deemed to be a determination by Santander Consumer that
no repurchase of that Receivable due to a breach of Section 3.3 of the Purchase
Agreement is required. The monthly distribution report filed by the Seller on
Form 10-D for the Collection Period in which a repurchase demand is made and for
each subsequent Collection Period until such repurchase demand is resolved or
the related Receivable is repurchased, shall include disclosure regarding the
date of the repurchase demand as well as the status of such repurchase demand
for each applicable Receivable. If both the Owner Trustee (on behalf of one or
more Certificateholders) and the Indenture Trustee (on behalf of one or more
Noteholders or Note Owners) are Requesting Parties, then the Indenture Trustee
as Requesting Party shall have the right to make the selection of mediation
(including nonbinding arbitration) or arbitration. If more than one Noteholder
or Note Owner has directed the Indenture Trustee in connection with a request to
pursue dispute resolution pursuant to this Section 9.24, the Indenture Trustee
shall act at the direction of the Noteholders or Note Owners, as applicable,
holding a majority of the Note Balance of the Notes held by such directing
Noteholders and/or Note Owners. If more than one Certificateholder has directed
the Owner Trustee in connection with a request to pursue dispute resolution
pursuant to this Section 9.24, the Owner Trustee shall act at the direction of
the Certificateholders holding the majority of the voting interests of such
directing Certificateholders. For the avoidance of doubt, neither the Indenture
Trustee nor the Owner Trustee is required to, nor intends to, exercise
discretion with respect to any action pursuant to this Section 9.24(a).

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 9.6 of its intention to refer the matter to mediation (including
nonbinding arbitration) or arbitration, as applicable, to Santander Consumer,
with a copy to the Issuer, the Seller, the Owner Trustee and the Indenture
Trustee. Santander Consumer agrees that it will participate in the resolution
method selected by the Requesting Party. Santander Consumer shall provide notice
to the Seller, the Issuer, the Owner Trustee, and the Indenture Trustee that
Santander

 

   41    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

Consumer has received a request to mediate or arbitrate a repurchase request.
Upon receipt of such notice, the Seller, the Issuer, the Owner Trustee (acting
at the direction of a Certificateholder), and the Indenture Trustee (acting at
the direction of a Noteholder or Note Owner) shall advise the Requesting Party
and Santander Consumer of an intent to join in the mediation or arbitration,
which shall result in their being joined as a Requesting Party in the
Proceeding. A Requesting Party may not initiate a mediation (including
nonbinding arbitration) or arbitration pursuant to this Section 9.24 with
respect to a Receivable that is, or has been, the subject of an ongoing or
previous mediation or arbitration (whether by that Requesting Party or another
Requesting Party) but will have the right, subject to a determination by the
parties to the existing mediation or arbitration that such joinder would not
prejudice the rights of the participants to such existing mediation or
arbitration or unduly delay such Proceeding, to join an existing mediation or
arbitration with respect to that Receivable if the mediation or arbitration has
not yet concluded. In the case of any such joinder, if the initial Requesting
Party is (i) the Indenture Trustee (on behalf of one or more Noteholders or Note
Owners), any decisions related to the mediation or arbitration will be made by
the Indenture Trustee at the written direction of the Requesting Investor
holding a majority of the Note Balance of all of the Notes held by such
directing Noteholders and/or Note Owners, and (ii) the Owner Trustee (on behalf
of one or more Certificateholders), any decisions related to the mediation or
arbitration will be made by the Owner Trustee on behalf of the
Certificateholders holding the majority of the voting interests of the directing
Certificateholders.

(c) If the Requesting Party selects mediation (including nonbinding arbitration)
as the resolution method, the following provisions will apply:

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a list of neutrals maintained by the American
Arbitration Association (the “AAA”).

(d) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the parties, and if the parties
are unable to agree on an association, by the AAA, and conducted pursuant to
such association’s arbitration procedures in effect at such time.

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder and
will be appointed from a list of neutrals maintained by AAA.

 

   42    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(iii) The arbitrator will make its final determination no later than 90 days
after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and Santander Consumer shall not be required to pay more than
the applicable Repurchase Price with respect to any receivable which Santander
Consumer is required to repurchase under the terms of the Purchase Agreement or
this Agreement, as applicable. In its final determination, the arbitrator will
determine and award the costs of the arbitration (including the fees of the
arbitrator, cost of any record or transcript of the arbitration, and
administrative fees) and reasonable attorneys’ fees to the parties as determined
by the arbitrator in its reasonable discretion. The determination of the
arbitrator will be in writing and counterpart copies will be promptly delivered
to the parties. The determination may be enforced in any court of competent
jurisdiction.

(iv) No person may bring a putative or certified class action to arbitration.

(e) The following provisions will apply to both mediations (including nonbinding
arbitration) and arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and Santander
Consumer;

(ii) Notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order,
provided such relief would otherwise be available by law; and

(iii) The details and/or existence of any unfulfilled repurchase request, any
meetings or discussions regarding any unfulfilled repurchase request, mediations
or arbitration proceedings conducted under this Section 9.24, including all
offers, promises, conduct and statements, whether oral or written, made in the
course of the parties’ attempt to resolve an unfulfilled repurchase request, any
information exchanged in connection with any mediation, and any discovery taken
in connection with any arbitration (collectively, “Confidential Information”),
shall be and remain confidential and inadmissible (except disclosures required
by applicable law) for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including any proceeding under
this Section 9.24) other than as required to be disclosed in accordance with
applicable law, regulatory requirements, or court order or to the extent that
Santander Consumer, in its sole discretion, elects to disclose such information.
Such information will be kept strictly confidential and will not be disclosed or
discussed with any third party, except that a party may disclose such
information to its own attorneys, experts, accountants and other agents and
representatives (collectively “Representatives”), as reasonably required in
connection with any resolution procedure under this Section 9.24, and to the
Asset Representations Reviewer, if an Asset Review has been conducted, if the
disclosing party (a) directs such Representatives to keep the information
confidential, (b) is responsible for any disclosure by its Representatives of

 

   43    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

such information and (c) takes at its sole expense all reasonable measures to
restrain such Representatives from disclosing such information. If any party
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for Confidential Information, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its Confidential Information or seek
other appropriate protective remedies, consistent with the applicable
requirements of law and regulation. If, in the absence of a protective order,
such party or any of its representatives are compelled as a matter of law,
regulation, legal process or by regulatory authority to disclose any portion of
the Confidential Information, such party may disclose to the party compelling
disclosure only the part of such Confidential Information that is required to be
disclosed. For the avoidance of doubt, if the Indenture Trustee is the
Requesting Party, the Indenture Trustee may disclose Confidential Information
with respect to an Asset Review to the Requesting Investor which directed the
Indenture Trustee in connection with such Asset Review.

SECTION 9.25 Cooperation with Voting. Each of Santander Consumer, the Seller and
the Issuer hereby acknowledges and agrees that it shall cooperate with the
Indenture Trustee to facilitate any vote by the Instituting Noteholders pursuant
to the terms of Section 7.6 of the Indenture.

SECTION 9.26 European Securitization Rules. Santander Consumer hereby covenants
and agrees, in connection with the European Securitization Rules, in each case
as in effect and applicable on the Closing Date, on an ongoing basis, so long as
any Notes remain Outstanding:

(a) Santander Consumer, as “originator” (as such term is defined for the
purposes of the European Securitization Regulation), will retain upon issuance
of the Notes and, on an ongoing basis for as long as the Notes remain
outstanding, a material net economic interest (the “European Retained Interest”)
of not less than 5% in the securitization transaction described in the
Prospectus, in the form of retention of a first loss tranche, in accordance with
the text of option (d) of Article 6(3) of the European Securitization
Regulation, by holding all the membership interest in the Seller (or one or more
other wholly-owned special purpose subsidiaries of Santander Consumer), which in
turn will retain a portion of the aggregate Percentage Interests in the
Certificates, such portion representing at least 5% of the aggregate nominal
value of the Receivables;

(b) Santander Consumer will not (and will not permit the Seller or any of its
other affiliates to) subject the European Retained Interest to any credit risk
mitigation or hedging, or sell, transfer or otherwise surrender all or part of
the rights, benefits or obligations arising from the European Retained Interest,
except, in each case, to the extent permitted in accordance with those European
Securitization Rules;

(c) Santander Consumer will not change the manner in which it retains the
European Retained Interest while any of the Notes are outstanding, except under
exceptional circumstances in accordance with those European Securitization
Rules; and

 

   44    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

(d) Santander Consumer will provide ongoing confirmation of Santander Consumer’s
continued compliance with its obligations described in the foregoing clauses
(a), (b) and (c), (i) in or concurrently with the delivery of each Servicer’s
Certificate, (ii) on the occurrence of any Event of Default and (iii) from time
to time upon request by any Noteholder in connection with (x) any change in the
structural features of the securitization transaction described in the
Prospectus that could materially impact the performance of the Notes, (y) any
change in the performance of the securitization transaction described in the
Prospectus or of the Receivables which, in any case, could materially impact the
performance of the Notes, or (z) any material breach of the Transaction
Documents.

[SIGNATURES FOLLOW]

 

   45    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale and Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller

By:   /s/ Mark McCastlain   Name:   Mark McCastlain   Title:   Vice President

 

   S-1    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2020-2, as Issuer By:   Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee

 

By:   /s/ Brandt McCammon   Name:   Brandt McCammon   Title:   Banking Officer

 

   S-2    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SANTANDER CONSUMER USA INC., as Servicer By:   /s/ Corey Henry   Name:   Corey
Henry   Title:   Vice President

 

   S-3    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,   not in its individual capacity but
solely as Indenture Trustee and Certificate Paying Agent By:   /s/ Jeanine C.
Casey   Name: Jeanine C. Casey   Title:   Vice President

 

   S-4    Sale and Servicing Agreement (SDART 2020-2)



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

Santander Drive Auto Receivables Trust 2020-2

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

with copies to the Administrator and the Indenture Trustee

If to Santander Consumer, the Servicer or the Administrator:

Santander Consumer USA Inc.

1601 Elm Street, Suite 800

Dallas, Texas 75201

Facsimile: (972) 755-8334

Attention: Santander Capital Markets

Email: SDART@santanderconsumerusa.com

If to the Seller:

Santander Drive Auto Receivables LLC

1601 Elm Street, Suite 800

Dallas, Texas 75201

Facsimile: (972) 755-8334

Attention: Santander Capital Markets

Email: SDART@santanderconsumerusa.com

If to the Indenture Trustee, Certificate Paying Agent or Certificate Registrar:

Wells Fargo Bank, National Association

600 S 4th Street

MAC N9300-061

Minneapolis, MN 55479

Facsimile: (612) 667-3464

Attention: Corporate Trust Services – Asset-Backed Administration

 

   I-1   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

If to the Owner Trustee:

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

If to Fitch:

Fitch Ratings, Inc.

300 West 57th Street

New York, New York 10019

If to Moody’s:

Moody’s Investors Service, Inc.

7 World Trade Center

250 Greenwich Street

New York, New York 10007

If to the Asset Representations Reviewer:

Clayton Fixed Income Services LLC

2638 South Falkenburg Road

Riverview, FL 33578

Attention: SVP

Email: ARRNotices@clayton.com

with a copy to:

Clayton Fixed Income Services LLC

720 S. Colorado Blvd., Suite 200

Glendale, CO 80246

Attention: Legal Department

Email: legal@covius.com

 

   I-2   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT

[_____], 2020

For value received, in accordance with the Sale and Servicing Agreement
(the “Agreement”), dated as of July 22, 2020, by and between Santander Drive
Auto Receivables Trust 2020-2, a Delaware statutory trust (the “Issuer”),
Santander Drive Auto Receivables LLC, a Delaware limited liability company (the
“Seller”), Santander Consumer USA Inc., an Illinois corporation (“Santander
Consumer”), and Wells Fargo Bank, National Association, a national banking
association (the “Indenture Trustee”), on the terms and subject to the
conditions set forth in the Agreement, the Seller does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer on the Closing Date, without
recourse (subject to the obligations in the Agreement) all right, title and
interest of the Seller, whether now owned or hereafter acquired, in, to and
under the Receivables set forth on the schedule of Receivables delivered by the
Seller to the Issuer on the date hereof, the Collections after the Cut-Off Date,
the Receivable Files and the Related Security relating thereto, together with
all of the Seller’s rights under the Purchase Agreement and all proceeds of the
foregoing, which sale shall be effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or the Originator to
the Obligors, the Dealers, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank.]

 

   A-1   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

SANTANDER DRIVE AUTO RECEIVABLES LLC

By:    

Name:

 

Title:

 

 

   A-2   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

General

1. The Sale and Servicing Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables and the other
Transferred Assets in favor of the Issuer, which security interest is prior to
all other Liens, and is enforceable as such as against creditors of and
purchasers from the Seller.

2. The Receivables constitute “tangible chattel paper,” “electronic chattel
paper,” “accounts,” “instruments” or “general intangibles,” within the meaning
of the UCC. If a Receivable constitutes “electronic chattel paper,” Santander
Consumer has “control” of such electronic chattel paper within the meaning of
Section 9-105 of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien created by
Santander Consumer (except any Lien which will be released prior to assignment
of such Receivable under the Sale and Servicing Agreement), and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien created by Santander Consumer (other than Permitted
Liens).

5. The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of the Sale and Servicing Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from the Seller to Issuer, and the security interest in the
Receivables granted to the Issuer hereunder; and the Servicer, in its capacity
as custodian, has in its possession the

 

B-1   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
not in its individual capacity but solely as Indenture Trustee, as pledgee of
the Issuer.

Priority

8. Neither the Seller nor Santander Consumer has authorized the filing of, or is
aware of any financing statements against either the Seller or Santander
Consumer that include a description of collateral covering the Receivables other
than any financing statement (i) relating to the conveyance of the Receivables
by Santander Consumer to the Seller under the Purchase Agreement, (ii) relating
to the conveyance of the Receivables by the Seller to the Issuer under the Sale
and Servicing Agreement, (iii) relating to the security interest granted by the
Issuer to the Indenture Trustee under the Indenture or (iv) that has been
terminated.

9. Neither the Seller nor Santander Consumer is aware of any material judgment,
ERISA or tax lien filings against either the Seller or Santander Consumer.

10. Neither the Seller nor Santander Consumer nor a custodian or vaulting agent
thereof holding any Receivable that is electronic chattel paper has communicated
an “authoritative copy” (as such term is used in Section 9-105 of the UCC) of
any loan agreement that constitutes or evidences such Receivable to any Person
other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

   B-2   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

No Waiver

13. The Seller and the Servicer shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Exhibit B, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

   B-3   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S AND SERVICER’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee or the
Servicer, as applicable, shall address, at a minimum, the criteria identified
below as “Applicable Indenture Trustee Servicing Criteria” or “Applicable
Servicer Servicing Criteria”, as applicable:

 

Servicing Criteria   

Applicable
Indenture
Trustee
Servicing Criteria

  

Applicable
Servicer
Servicing
Criteria

  

Inapplicable
Servicing
Criteria

Reference

  

Criteria

                  General Servicing Considerations          1122(d)(1)(i)   
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
   X    1122(d)(1)(ii)    If any material servicing activities are outsourced to
third parties, policies and procedures are instituted to monitor the third
party’s performance and compliance with such servicing activities.       X   
1122(d)(1)(iii)    Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.       X    1122(d)(1)(iv)
   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.          X 1122(d)(1)(v)    Aggregation of information,
as applicable, is mathematically accurate and the information conveyed
accurately reflects the information.       X       Cash Collection and
Administration          1122(d)(2)(i)    Payments on pool assets are deposited
into the appropriate custodial bank accounts and related bank clearing accounts
no more than two business days following receipt, or such other number of days
specified in the transaction agreements.       X    1122(d)(2)(ii)   
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.    X    X    1122(d)(2)(iii)    Advances
of funds or guarantees regarding collections, cash flows or distributions, and
any interest or other fees charged for such advances, are made, reviewed and
approved as specified in the transaction agreements.          X 1122(d)(2)(iv)
   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.       X    1122(d)(2)(v)    Each custodial account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.       X    1122(d)(2)(vi)    Unissued checks are
safeguarded so as to prevent unauthorized access.          X

 

   C-1   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria   

Applicable
Indenture
Trustee
Servicing Criteria

  

Applicable
Servicer
Servicing
Criteria

  

Inapplicable
Servicing
Criteria

Reference

  

Criteria

               1122(d)(2)(vii)    Reconciliations are prepared on a monthly
basis for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are
(A) mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.       X       Investor Remittances and Reporting         
1122(d)(3)(i)    Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.       X    1122(d)(3)(ii)    Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.    X1    X   
1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    X    X    1122(d)(3)(iv)    Amounts
remitted to investors per the investor reports agree with cancelled checks, or
other form of payment, or custodial bank statements.    X    X       Pool Asset
Administration          1122(d)(4)(i)    Collateral or security on pool assets
is maintained as required by the transaction agreements or related asset pool
documents.       X    1122(d)(4)(ii)    Pool assets and related documents are
safeguarded as required by the transaction agreements       X    1122(d)(4)(iii)
   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.       X    1122(d)(4)(iv)    Payments on pool assets,
including any payoffs, made in accordance with the related pool asset documents
are posted to the Servicer’s obligor records maintained no more than two
business days after receipt, or such other number of days specified in the
transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related asset pool documents.       X   
1122(d)(4)(v)    The Servicer’s records regarding the accounts and the accounts
agree with the Servicer’s records with respect to an obligor’s unpaid principal
balance.       X   

 

1 

Solely with regard to timeframes and that distributions were made in accordance
with the instructions of the Servicer.

 

   C-2   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria   

Applicable
Indenture
Trustee
Servicing Criteria

  

Applicable
Servicer
Servicing
Criteria

  

Inapplicable
Servicing
Criteria

Reference

  

Criteria

               1122(d)(4)(vi)    Changes with respect to the terms or status of
an obligor’s account (e.g., loan modifications or re-agings) are made, reviewed
and approved by authorized personnel in accordance with the transaction
agreements and related pool asset documents.       X    1122(d)(4)(vii)    Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.       X   
1122(d)(4)(viii)    Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).       X    1122(d)(4)(ix)   
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.          X
1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
Account documents, on at least an annual basis, or such other period specified
in the transaction agreements; (B) interest on such funds is paid, or credited,
to obligors in accordance with applicable Account documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related Accounts, or such other number of days specified in the
transaction agreements.          X 1122(d)(4)(xi)    Payments made on behalf of
an obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.          X 1122(d)(4)(xii)    Any late
payment penalties in connection with any payment to be made on behalf of an
obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.          X
1122(d)(4)(xiii)    Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements.          X
1122(d)(4)(xiv)    Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.       X
   1122(d)(4)(xv)    Any external enhancement or other support, identified in
Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set
forth in the transaction agreements.          X

 

   C-3   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Re: SANTANDER DRIVE AUTO RECEIVABLES TRUST 2020-2

Wells Fargo Bank, National Association, not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to Santander
Drive Auto Receivables LLC (the “Seller”), and its officers, with the knowledge
and intent that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Seller pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as
of July 22, 2020, by and between Santander Consumer USA Inc., the Seller, the
Indenture Trustee and Santander Drive Auto Receivables Trust 2020-2
(collectively, the “Indenture Trustee Information”);

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the Agreement has
been provided to the Seller.

 

Wells Fargo Bank, National Association, not in its individual capacity but
solely as Indenture Trustee

Date: ________________

 

   D-1   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“144A Notes” means the Class E Notes and any Note retained by the Depositor or
an Affiliate thereof on the Closing Date.

“60-Day Delinquent Receivables” means, as of any date of determination, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty (60) or more days delinquent as of such date (or, if such date is not
the last day of a Collection Period, as of the last day of the Collection Period
immediately preceding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class D Note Interest” means, with respect to any Payment Date, the sum
of the Class D Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class D Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class E Note Interest” means, with respect to any Payment Date, the sum
of the Class E Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class E Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means Santander Consumer, or any successor Administrator under
the Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

 

      Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Applicable Tax State” means, as of any date, each of the following: (a) the
State in which the Issuer is located, and (b) the States of Texas and Illinois.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, between the Issuer, the Sponsor, the
Servicer and the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, or any successor Asset Representations
Reviewer under the Asset Representations Review Agreement.

“Asset Review” has the meaning assigned to such term in the Asset
Representations Review Agreement.

“Assumption Date” has the meaning set forth in Section 9.23 of the Sale and
Servicing Agreement.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer (including any agent of the Owner Trustee acting under a
power of attorney) and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter) or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Indenture Trustee and the Servicer, any officer of the
Owner Trustee, the Indenture Trustee or the Servicer, as applicable, who is
authorized to act for the Owner Trustee, the Indenture Trustee or the Servicer,
as applicable, in matters relating to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by each of the Owner
Trustee, the Indenture Trustee and the Servicer, as applicable, to the Indenture
Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that will be a Repurchased Receivable on such Payment Date, (iii) the
Reserve Account Excess Amount for such Payment Date and (iv) the Optional
Purchase Price deposited into the Collection Account in connection with the
exercise of the Optional Purchase.

 

   A-2    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount, if
any, by which the sum of the amounts required to be paid pursuant to clauses
first through twelfth of Section 4.4(a) of the Sale and Servicing Agreement
exceeds the Available Funds for such Payment Date.

“Banco Santander, S.A.” means Banco Santander, S.A., and its successors and
assigns.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benchmark” means (a) initially, LIBOR and (b) if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
or the then-current Benchmark, the applicable Benchmark Replacement.

“Benchmark Determination Date” means (a) if the Benchmark is LIBOR, the LIBOR
Determination Date, (b) if the Benchmark is Term SOFR, the date that is two
Business Days before the first day of the applicable Interest Period, (c) if the
Benchmark is Compounded SOFR, the date that is determined in accordance with the
definition of Compounded SOFR and (d) if the Benchmark is any other rate, the
date determined by the Administrator in accordance with Section 3.1(c) of the
Indenture.

“Benchmark Replacement” means the first alternative set forth in the order below
that can be determined by the Administrator as of the Benchmark Replacement
Date:

 

  (a)

the sum of (a) Term SOFR and (b) the Benchmark Replacement Adjustment;

 

  (b)

the sum of (a) Compounded SOFR and (b) the Benchmark Replacement Adjustment;

 

  (c)

the sum of (a) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (b) the
Benchmark Replacement Adjustment; and

 

   A-3    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

  (d)

the sum of (a) the alternate rate of interest that has been selected by the
Administrator in its reasonable discretion as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (b) the
Benchmark Replacement Adjustment.

“Benchmark Replacement Adjustment” means the first alternative set forth in the
order below that can be determined by the Administrator as of the Benchmark
Replacement Date:

 

  (a)

the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement; and

 

  (b)

the spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrator in its reasonable discretion for the
replacement of the then-current Benchmark with the applicable Unadjusted
Benchmark Replacement.

“Benchmark Replacement Conforming Changes” has the meaning set forth in
Section 9.1(f) of the Indenture.

“Benchmark Replacement Date” means:

 

  (a)

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or

 

  (b)

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on a Benchmark Determination Date, but earlier than the
Reference Time for that Benchmark Determination Date, the Benchmark Replacement
Date will be deemed to have occurred prior to the Reference Time for such
determination.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then current Benchmark:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely; provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

 

   A-4    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative of the underlying market or economic reality or may no
longer be used.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA, that is subject to Title I of ERISA, (ii) a “plan” as described by
Section 4975(e)(1) of the Code, that is subject to Section 4975 of the Code or
(iii) any entity or account deemed to hold the “plan assets” of any of the
foregoing.

“Book-Entry Certificates” means the Certificates held by a Clearing Agency or
its nominee and with respect to which beneficial ownership and transfers thereof
shall be made through book entries by a Clearing Agency as described in
Section 3.3 of the Trust Agreement.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Illinois, Minnesota, Texas or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing a beneficial ownership interest in the Issuer. For
the avoidance of doubt, the references in the Transaction Documents to a
“Certificate” or a “Certificateholder,” unless the context otherwise requires,
shall be deemed to be references to “Certificates” or “Certificateholders” if
more than one Certificate has been issued.

“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
and which is responsible for accepting applications for, and maintaining records
regarding, certificates of title and liens thereon.

 

   A-5    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Certificate Owner” means, with respect to any Book-Entry Certificate, the
Person who is the beneficial owner of such Book-Entry Certificate, as reflected
on the books of the Clearing Agency or a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Certificate Paying Agent” means Wells Fargo Bank, National Association or any
other Person appointed as the successor Certificate Paying Agent pursuant to
Section 3.8 of the Trust Agreement.

“Certificate Register” has the meaning specified in Section 3.6 of the Trust
Agreement.

“Certificate Registrar” has the meaning specified in Section 3.6 of the Trust
Agreement.

“Certificateholder” means, as of any date, the Person in whose name a
Certificate is registered on the Certificate Register on such date.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2-A Notes, the Class A-2-B Notes,
the Class A-3 Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E Notes.

“Class A Note Balance” means, at any time, the sum of the Class A-1 Note
Balance, the Class A-2-A Note Balance, the Class A-2-B Note Balance and the
Class A-3 Note Balance at such time.

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of (A) the sum of (i) the Class A Noteholders’
Monthly Accrued Interest for the preceding Payment Date and (ii) any Class A
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class A Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class A Notes on such preceding
Payment Date, to the extent permitted by law, at the respective Interest Rates
borne by such Class A Notes for the related Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2-A Notes, the Class A-2-B Notes and the
Class A-3 Notes at the respective Interest Rate for such Class on the Note
Balance of the Notes of each such Class on the Closing Date, with respect to the
first Payment Date, and on the immediately preceding Payment Date, after giving
effect to all payments of principal to the Noteholders of the Notes of such
Class on or prior to such preceding Payment Date, with respect to each
subsequent Payment Date.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2-A Notes,
the Class A-2-B Notes and the Class A-3 Notes.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
July 2021.

 

   A-6    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Class A-1 Interest Rate” means 0.24105% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in May
2023.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means, collectively, the Class of Auto Loan Asset Backed Notes
designated as Class A-2-A Notes and the Class A-2-B Notes, issued in accordance
with the Indenture.

“Class A-2-A Interest Rate” means 0.62% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2-A Note Balance” means, at any time, the Initial Class A-2-A Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2-A Notes.

“Class A-2-A Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class A-2-A Notes, issued in accordance with the Indenture.

“Class A-2-B Interest Rate” means the Benchmark + 0.35% per annum (computed on
the basis of the actual number of days elapsed during the applicable Interest
Period, but assuming a 360 day year); provided, however, that for any Interest
Period for which the sum of the Benchmark + 0.35% is less than 0.00%, the
Class A-2-B Interest Rate shall be deemed to be 0.00%.

“Class A-2-B Note Balance” means, at any time, the Initial Class A-2-B Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2-B Notes.

“Class A-2-B Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class A-2-B Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
April 2024.

 

   A-7    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Class A-3 Interest Rate” means 0.67% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring in
November 2024.

“Class B Interest Rate” means 0.96% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of (A) the sum of (i) the Class B Noteholders’
Monthly Accrued Interest for the preceding Payment Date and (ii) any Class B
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class B Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class B Notes on such preceding
Payment Date, to the extent permitted by law, at the Class B Interest Rate for
the related Interest Period.

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the Closing Date, with respect to the first Payment Date, and on the immediately
preceding Payment Date, after giving effect to all payments of principal to the
Class B Noteholders on or prior to such preceding Payment Date, with respect to
each subsequent Payment Date.

“Class B Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class B Notes, issued in accordance with the Indenture.

“Class C Final Scheduled Payment Date” means the Payment Date occurring in
September 2025.

“Class C Interest Rate” means 1.46% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

   A-8    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.

“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of (A) the sum of (i) the Class C Noteholders’
Monthly Accrued Interest for the preceding Payment Date and (ii) any Class C
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class C Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class C Notes on such preceding
Payment Date, to the extent permitted by law, at the Class C Interest Rate for
the related Interest Period.

“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the Closing Date, with respect to the first Payment Date, and on the immediately
preceding Payment Date, after giving effect to all payments of principal to the
Class C Noteholders on or prior to such preceding Payment Date, with respect to
each subsequent Payment Date.

“Class C Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class C Notes, issued in accordance with the Indenture.

“Class D Final Scheduled Payment Date” means the Payment Date occurring in
September 2026.

“Class D Interest Rate” means 2.22% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class D Note Balance” means, at any time, the Initial Class D Note Balance
reduced by all payments of principal made prior to such time on the Class D
Notes.

“Class D Noteholder” means the Person in whose name a Class D Note is registered
on the Note Register.

“Class D Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of (A) the sum of (i) the Class D Noteholders’
Monthly Accrued Interest for the preceding Payment Date and (ii) any Class D
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class D Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class D Notes on such preceding
Payment Date, to the extent permitted by law, at the Class D Interest Rate for
the related Interest Period.

“Class D Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class D Notes at the Class D Interest Rate on the Class D Note Balance on
the Closing Date, with respect to the first Payment Date, and on the immediately
preceding Payment Date, after giving effect to all payments of principal to the
Class D Noteholders on or prior to such preceding Payment Date, with respect to
each subsequent Payment Date.

 

   A-9    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Class D Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class D Notes, issued in accordance with the Indenture.

“Class E Final Scheduled Payment Date” means the Payment Date occurring in
November 2027.

“Class E Interest Rate” means 4.21% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class E Note Balance” means, at any time, the Initial Class E Note Balance
reduced by all payments of principal made prior to such time on the Class E
Notes.

“Class E Noteholder” means the Person in whose name a Class E Note is registered
on the Note Register.

“Class E Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess, if any, of (A) the sum of (i) the Class E Noteholders’
Monthly Accrued Interest for the preceding Payment Date and (ii) any Class E
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
(B) the amount in respect of interest that was actually paid to Noteholders of
Class E Notes on such preceding Payment Date, plus interest on the amount of
interest due but not paid to Noteholders of Class E Notes on such preceding
Payment Date, to the extent permitted by law, at the Class E Interest Rate for
the related Interest Period.

“Class E Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class E Notes at the Class E Interest Rate on the Class E Note Balance on
the Closing Date, with respect to the first Payment Date, and on the immediately
preceding Payment Date, after giving effect to all payments of principal to the
Class E Noteholders on or prior to such preceding Payment Date, with respect to
each subsequent Payment Date.

“Class E Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class E Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means July 22, 2020.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

 

   A-10    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on July 31, 2020). As used herein, the
“related” Collection Period with respect to any date of determination or a
Payment Date shall be deemed to be the Collection Period which immediately
precedes such date of determination or Payment Date.

“Collections” means, to the extent received by the Servicer after the Cut-Off
Date, the sum of (A) with respect to any Receivable, (i) any monthly payment by
or on behalf of the Obligor thereunder, (ii) any full or partial prepayment of
such Receivable, and (iii) any other amounts received by the Servicer which, in
accordance with the Customary Servicing Practices, would customarily be applied
to the payment of accrued interest or to reduce the Principal Balance of the
Receivable, including rebates of premiums with respect to the cancellation or
termination of any Insurance Policy, extended warranty or service contract that
was financed by such Receivable and (B) Net Liquidation Proceeds; provided,
however, that the term “Collections” in no event will include (1) for any
Payment Date, any amounts in respect of any Receivable the Repurchase Price of
which has been included in the Available Funds on a prior Payment Date or
(2) any Supplemental Servicing Fees.

“Commission” means the U.S. Securities and Exchange Commission.

“Compounded SOFR” means, for any Interest Period, the compounded average, of
SOFRs for the applicable Corresponding Tenor (e.g., one month and disregarding
business day adjustments) with the rate, or methodology for this rate, and
conventions for this rate being established by the Administrator in accordance
with:

 

  (a)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining Compounded
SOFR; or

 

  (b)

if, and to the extent that, the Administrator determines that Compounded SOFR
cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Administrator in its reasonable discretion.

“Confidential Information” has the meaning set forth in Section 9.24(e)(iii) of
the Sale and Servicing Agreement.

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sale contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.

 

   A-11    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

“Controlling Class” means, with respect to any Notes Outstanding, the Class A
Notes (voting together as a single Class) as long as any Class A Notes are
Outstanding, and thereafter the Class B Notes as long as any Class B Notes are
Outstanding, and thereafter the Class C Notes as long as any Class C Notes are
Outstanding, and thereafter the Class D Notes as long as any Class D Notes are
Outstanding, and thereafter the Class E Notes as long as any Class E Notes are
Outstanding.

“Corporate Trust Office” means:

(a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at Wells Fargo Center, 600 S 4th Street MAC N9300-061, Minneapolis, MN
55479, Attention: Corporate Trust Services – Asset-Backed Administration,
Santander Drive Auto Receivables Trust 2020-2, or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders,
the Administrator, the Servicer, the Owner Trustee and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Administrator, the Servicer, the Owner Trustee and the Issuer);

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at Rodney Square North, 1100 N. Market St., Wilmington,
Delaware 19890, or at such other address as the Owner Trustee may designate by
notice to the Certificateholders and the Seller, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee will notify the Certificateholders and the Seller); and

(c) as used with respect to the Certificate Registrar, the principal office of
the Certificate Registrar at which at any particular time its corporate trust
business shall be administered, which office at date of the execution of the
Trust Agreement is located at 600 S 4th Street MAC N9300-061, Minneapolis, MN
55479, Attention: Corporate Trust Services – Asset-Backed Administration,
Santander Drive Auto Receivables Trust 2020-2, or at such other address as the
Certificate Registrar may designate from time to time by notice to the
Certificateholders, the Indenture Trustee, the Owner Trustee and the Issuer, or
the principal corporate trust office of any successor Certificate Registrar (the
address of which the successor Certificate Registrar will notify the
Certificateholders, the Indenture Trustee, the Owner Trustee and the Issuer).

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the then-current Benchmark.

“Cram Down Loss” means, with respect to any Receivable (other than a Defaulted
Receivable) as to which any court in any bankruptcy, insolvency or other similar
Proceeding issues an order reducing the principal amount to be paid on such
Receivable or otherwise modifies any payment terms with respect thereto, an
amount equal to the amount of the principal reduction ordered by such court. A
“Cram Down Loss” will be deemed to have occurred on the date of issuance of such
court’s order.

 

   A-12    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such customary servicing practices may be changed from
time to time, it being understood that the Servicer and the Sub-Servicers may
not have the same “Customary Servicing Practices.”

“Cut-Off Date” means June 30, 2020.

“DBRS” means DBRS, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Dealer” means a motor vehicle dealership.

“Debt-For-Tax Opinion” means an Opinion of Counsel, of nationally recognized tax
counsel, delivered to the Depositor and the Indenture Trustee stating that the
Notes specified therein will be debt for United States federal income tax
purposes.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which (a) a related monthly payment became 120 days past due
during such Collection Period and the Servicer has not repossessed the related
Financed Vehicle, (b) the Servicer has either repossessed and liquidated the
related Financed Vehicle or repossessed and held the related Financed Vehicle in
its repossession inventory for 90 days, whichever occurs first, or (c) the
Servicer has charged-off in full the related Principal Balance or has determined
that such Principal Balance should be charged-off in full on the servicing
records of the Servicer in accordance with its Customary Servicing Practices.

“Deficiency Balance” means, with respect to any Receivable, any deficiency
balance, charged-off amount, Principal Balance, accrued interest and/or fees and
any Related Security; provided, that such amounts and Related Security relate to
a Receivable which is a Defaulted Receivable.

“Definitive Certificate” means a definitive fully registered Certificate issued
pursuant to Section 3.5 of the Trust Agreement.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Principal Balance of all 60-Day Delinquent Receivables as of the last
day of such Collection Period to (ii) the Pool Balance as of the last day of
such Collection Period.

 

   A-13    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Delinquency Trigger” means, for any Payment Date and the related Collection
Period, 24.00%.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, and negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary”, endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(b)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit notice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to

 

   A-14    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

Federal book-entry regulations or a security entitlement thereto as belonging to
the Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Depository Agreement” means the agreement, dated as of the Closing Date,
executed by the Issuer in favor of DTC, as initial Clearing Agency, relating to
the Notes and the Certificates, as the same may be amended or supplemented from
time to time.

“Determination Date” means the second Business Day preceding the related Payment
Date, beginning August 13, 2020.

“Dollar” and “$” mean lawful currency of the United States.

“Domestic Corporation” means an entity that is treated as a corporation for
United States federal income tax purposes and is a U.S. Tax Person.

“DTC” means The Depository Trust Company, and its successors.

“EEA” means the European Economic Area.

“Eligible Account” means a segregated trust account with the corporate trust
department of a depository institution whose deposits are insured by the FDIC
acting in its fiduciary capacity organized under the laws of the United States
or any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank), having corporate trust powers and acting as trustee
for funds deposited in such account, so long as the long-term unsecured debt of
such depository institution shall have a credit rating from S&P of at least
“BBB”, from Fitch of at least “A” and from each of Moody’s and DBRS (if rated by
DBRS) in one of its generic rating categories which signifies investment grade.
Any such trust account may be maintained with the Owner Trustee, the Indenture
Trustee or any of their respective Affiliates, if such accounts meet the
requirements of the preceding sentence.

 

   A-15    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Eligible Investments” means any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Seller, the Servicer, the Indenture
Trustee or the Owner Trustee) or trust company incorporated under the laws of
the United States or any state thereof or the District of Columbia (or any
domestic branch of a foreign bank) and subject to supervision and examination by
Federal or state banking or depository institution authorities (including
depository receipts issued by any such institution or trust company as custodian
with respect to any obligation referred to in clause (a) above or a portion of
such obligation for the benefit of the holders of such depository receipts);
provided that at the time of the investment or contractual commitment to invest
therein (which shall be deemed to be made again each time funds are reinvested
following each Payment Date), the commercial paper or other short-term senior
unsecured debt obligations (other than such obligations the rating of which is
based on the credit of a Person other than such depository institution or trust
company) of such depository institution or trust company shall have a credit
rating from Moody’s of at least “Prime-1,” from S&P of at least “A-1,” from
Fitch of at least “F1+” and from DBRS of at least “R-1(high)” if rated by DBRS;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Indenture Trustee or the Owner Trustee) having, at the time of
the investment or contractual commitment to invest therein, a credit rating from
Moody’s of at least “Prime-1,” from S&P of at least “A-1,” from Fitch of at
least “F1+” and from DBRS of at least “R-1(high)” if rated by DBRS;

(d) investments in money market funds (including funds for which the Seller, the
Servicer, the Indenture Trustee or Owner Trustee or any of their respective
Affiliates is investment manager or advisor) having a credit rating in the
highest rating category by each nationally recognized statistical rating
organization then rating any class of the Notes and such money market funds;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above; and

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause
(b) above.

Each of the Eligible Investments may be purchased from the Relevant Trustee or
through an Affiliate of the Relevant Trustee. Each Eligible Investment must
mature or be liquidated on the Business Day immediately preceding the next
Payment Date.

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule II to the Purchase Agreement as of the Closing Date.

 

   A-16    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor law thereto, and the regulations promulgated and rulings
issued thereunder.

“European Securitization Regulation” means Regulation (EU) 2017/2402 of the
European Parliament and of the Council of 12 December 2017 laying down a general
framework for securitization and creating a specific framework for simple,
transparent and standardized securitization and amending certain other European
Union directives and regulations.

“European Securitization Rules” means the European Securitization Regulation,
together with all relevant implementing regulations in relation thereto, all
regulatory and/or implementing technical standards in relation thereto, or
applicable in relation thereto pursuant to any transitional arrangements made
pursuant to the European Securitization Regulation and, in each case, any
relevant guidance and directions published in relation thereto by the European
Banking Authority, the European Securities and Markets Authority or the European
Insurance and Occupational Pensions Authority (or, in each case, any predecessor
or any other applicable regulatory authority) or by the European Commission, in
each case as amended and in effect from time to time.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereunder or official interpretations thereof and any
current or future agreements entered into pursuant to Section 1471(b)(1) of the
Code, any published intergovernmental agreement entered into in connection with
the implementation of such sections of the Code, and any applicable fiscal or
regulatory legislation, rules or official practices adopted pursuant to such
published intergovernmental agreement.

“FATCA Withholding” means any withholding or deduction required pursuant to
FATCA.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fifth Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance, the Class C Note Balance, the Class D Note
Balance and the Class E Note Balance as of such Payment Date (before giving
effect to any principal payments made on the Notes on such Payment Date) over
(b) the Pool Balance as of the end of the related Collection Period minus
(2) the sum of the First Allocation of Principal, the Second Allocation of
Principal, the Third Allocation of Principal and the Fourth Allocation of
Principal for such Payment Date; provided, however, that the Fifth Allocation of
Principal on and after the Final Scheduled Payment Date for the Class E Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class E Notes to zero (after the application of the
First Allocation of Principal, the Second Allocation of Principal, the Third
Allocation of Principal and the Fourth Allocation of Principal).

 

   A-17    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class B Notes, the Class B Final
Scheduled Payment Date, (v) the Class C Notes, the Class C Final Scheduled
Payment Date, (vi) the Class D Notes, the Class D Final Scheduled Payment Date
and (vii) the Class E Notes, the Class E Final Scheduled Payment Date.

“Financed Vehicle” means an automobile, light-duty truck, SUV or van, together
with all accessions thereto, securing an Obligor’s indebtedness under the
applicable Receivable.

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Class A Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes on such Payment Date) over (b) the Pool Balance as of the end of the
related Collection Period; provided, however, that the First Allocation of
Principal for any Payment Date on and after the Final Scheduled Payment Date for
any Class of Class A Notes shall not be less than the amount that is necessary
to reduce the Note Balance of that Class of Class A Notes to zero.

“Fitch” means Fitch Ratings, Inc. or any successor that is a nationally
recognized statistical rating organization.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
Proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any Proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“Fourth Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance, the Class C Note Balance and the Class D Note
Balance as of such Payment Date (before giving effect to any principal payments
made on the Class A Notes, the Class B Notes, the Class C Notes and the Class D
Notes on such Payment Date) over (b) the Pool Balance as of the end of the
related Collection Period minus (2) the sum of the First Allocation of
Principal, the Second Allocation of Principal and the Third Allocation of
Principal for such Payment Date; provided, however, that the Fourth Allocation
of Principal on and after the Final Scheduled Payment Date for the Class D Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class D Notes to zero (after the application of the
First Allocation of Principal, the Second Allocation of Principal and the Third
Allocation of Principal).

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

 

   A-18    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means Wells Fargo Bank, National Association, a national
banking association, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons and (iii) is not
connected with the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

 

   A-19    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Initial Certificate Transfer Opinion” means an opinion rendered by nationally
recognized tax counsel (i) upon the initial transfer by the Depositor of a
Certificate that results in the Issuer being treated as a partnership for United
States federal income tax purposes and (ii) while any Note retained by the
Issuer or a Person that is considered the same Person as the Issuer for United
States federal income tax purposes is outstanding that (x) such Note will be
debt for United States federal income tax purposes or (y) the transfer by the
Depositor of such Certificate will not cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation.

“Initial Class A-1 Note Balance” means $192,000,000.

“Initial Class A-2-A Note Balance” means $344,200,000.

“Initial Class A-2-B Note Balance” means $75,000,000.

“Initial Class A-3 Note Balance” means $202,000,000.

“Initial Class B Note Balance” means $159,300,000.

“Initial Class C Note Balance” means $230,500,000.

“Initial Class D Note Balance” means $201,200,000.

“Initial Class E Note Balance” means $117,300,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2-A Note Balance, the Initial Class A-2-B Note Balance, the
Initial Class A-3 Note Balance, the Initial Class B Note Balance, the Initial
Class C Note Balance, the Initial Class D Note Balance or the Initial Class E
Note Balance, as applicable, or with respect to the Notes generally, the sum of
the foregoing.

“Initial Reserve Account Deposit Amount” means an amount equal to
$33,532,611.15.

“Instituting Noteholders” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes and the Class A-2-B Notes, from and including the Closing
Date (in the case of the first Payment Date) or from and including the most
recent Payment Date to but excluding that Payment Date (for example, for a
Payment Date in June, the Interest Period is from and including the Payment Date
in May to but excluding the Payment Date in June) and (b) for the Class A-2-A
Notes, the Class A-3 Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes, from and including the 15th day of the calendar
month preceding such Payment Date (or from and including the Closing Date in the
case of the first Payment Date) to but excluding the 15th day of the month in
which such Payment Date occurs.

 

   A-20    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2-A Notes, the Class A-2-A
Interest Rate, (c) with respect to the Class A-2-B Notes, the Class A-2-B
Interest Rate, (d) with respect to the Class A-3 Notes, the Class A-3 Interest
Rate, (e) with respect to the Class B Notes, the Class B Interest Rate, (f) with
respect to the Class C Notes, the Class C Interest Rate, (g) with respect to the
Class D Notes, the Class D Interest Rate or (h) with respect to the Class E
Notes, the Class E Interest Rate.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” means Santander Drive Auto Receivables Trust 2020-2, a Delaware
statutory trust established pursuant to the Trust Agreement, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained in the Transaction Documents, each other obligor on the
Notes.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Seller, Santander Consumer, the Servicer, the
Indenture Trustee, the Owner Trustee, the Asset Representations Reviewer, any
underwriter of the Notes and any other material transaction party identified by
the Seller or Santander Consumer to the Indenture Trustee and the Owner Trustee
in writing.

“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. Dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on Bloomberg Screen BTMM Page
(or any successor page) as of 11:00 a.m., London time, on such LIBOR
Determination Date; provided, however, that for the first Interest Period, LIBOR
shall mean an interpolated rate for deposits based on London interbank offered
rates for deposits in U.S. Dollars for a period that corresponds to the actual
number of days in the first Interest Period. If the rates used to determine
LIBOR do not appear on the Bloomberg Screen BTMM Page (or any successor page),
the rates for that day will be determined on the basis of the rates at which
deposits in U.S. Dollars, having a maturity of one month and in a principal
balance of not less than U.S. $1,000,000 are offered at approximately 11:00 a.m.
London time, on such LIBOR Determination Date to prime banks in the London
interbank market by the reference banks. The Indenture Trustee will request the
principal London office of each of such reference banks to provide a quotation
of its rate. If at least two such quotations are provided, the rate for that day
will be the arithmetic mean to the nearest 1/100,000 of 1.00% (0.0000001), with
five one-millionths of a percentage point rounded upward, of all such
quotations. If fewer than two such quotations are provided, the rate for that
day will be the arithmetic mean to the nearest 1/100,000 of 1.00% (0.0000001),
with five one-millionths of a percentage point rounded upward, of the offered
per annum rates that one or more leading banks in New York City, selected by the
Indenture Trustee (after consultation with the Administrator), are quoting as of
approximately 11:00 a.m., New York City time, on such LIBOR Determination Date
to leading European banks for United States dollar deposits for that maturity.
The reference banks are the four major banks in the London interbank market
selected by the Indenture Trustee (after consultation with the Administrator).
If the banks so selected by the Indenture Trustee (after consultation with the
Administrator) are not then providing such contemplated offered rates to leading
European banks then, LIBOR for the applicable LIBOR Determination Date will be
LIBOR in effect on the preceding LIBOR Determination Date.

 

   A-21    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“LIBOR Determination Date” means the second London Business Day prior to the
Closing Date with respect to the first Payment Date and, as to each subsequent
Payment Date, the second London Business Day prior to the immediately preceding
Payment Date.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Liquidation Expenses” means, with respect to any Defaulted Receivable and any
Receivable for which the related Financed Vehicle has been repossessed and
reinstated (or attempted to be repossessed), any expenses (including, without
limitation, any auction, painting, repair or refurbishment expenses in respect
of the related Financed Vehicle) incurred by the Servicer in connection with the
collection of such Receivable or the repossession or liquidation of the related
Financed Vehicle.

“Liquidation Proceeds” means, with respect to any Defaulted Receivable,
(a) insurance proceeds received by the Servicer with respect to the Insurance
Policies, (b) amounts received by the Servicer in connection with such
Receivable pursuant to the exercise of rights under that Receivable and (c) the
monies collected by the Servicer (from whatever source, including proceeds of a
sale of a Financed Vehicle, a Deficiency Balance recovered from the Obligor
after the charge-off of such Receivable or as a result of any recourse against
the related Dealer, if any) on such Receivable other than any monthly payments
by or on behalf of the Obligor thereunder or any full or partial prepayment of
such Receivable, in the case of each of the foregoing clauses (a) through (c),
net of any outstanding related Liquidation Expenses and any payments required by
law to be remitted to the Obligor; provided, however, that the Repurchase Price
for any Receivable shall not constitute “Liquidation Proceeds”.

“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.

“Majority Certificateholders” means Certificateholders holding in the aggregate
more than 50% of the Percentage Interests.

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Net Liquidation Proceeds” means, for any Collection Period, the sum of all
Liquidation Proceeds received during such Collection Period less all Liquidation
Expenses incurred during such Collection Period.

 

   A-22    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Note” means a Class A-1 Note, Class A-2-A Note, Class A-2-B Note, Class A-3
Note, Class B Note, Class C Note, Class D Note or Class E Note in each case
substantially in the forms of Exhibit A-1 or A-2, as applicable, to the
Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2-A Note Balance, the Class A-2-B Note
Balance, the Class A-3 Note Balance, the Class B Note Balance, the Class C Note
Balance, the Class D Note Balance or the Class E Note Balance, as applicable, or
with respect to the Notes generally, the sum of all of the foregoing.

“Note Factor” means, for any Payment Date and each Class of Notes, a six-digit
decimal equal to the Note Balance of such Class of Notes as of the end of the
related Collection Period divided by the Note Balance of such Class of Notes as
of the Closing Date. The Note Factor will be 1.000000 as of the Closing Date;
thereafter, the Note Factor will decline to reflect reductions in the Note
Balance of such Class of Notes.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Noteholder Direction” has the meaning set forth in Section 7.6(a) of the
Indenture.

“Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller, the Administrator or the Servicer, a certificate signed by the chairman
of the board, the president, any executive vice president, any vice president,
the treasurer, any assistant treasurer or the controller of the Seller, the
Administrator or the Servicer, as applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

 

   A-23    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” means, on any Payment Date, the greater of (a) the
aggregate Outstanding Note Balance plus accrued and unpaid interest thereon at
the applicable Interest Rate up to but excluding that Payment Date (after giving
effect to all distributions pursuant to Section 4.4(a) of the Sale and Servicing
Agreement on such Payment Date) and (b) the fair market value of the Trust
Estate (other than the Reserve Account).

“Originator” means, with respect to any Receivable, Santander Consumer.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Seller, any Certificateholder, the Servicer, the
Administrator or any of their respective Affiliates shall be disregarded and
deemed not to be Outstanding unless all of the Notes are then owned by the
Issuer, the Seller, any Certificateholder, the Servicer, the Administrator or
any of their respective Affiliates, except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, vote or waiver, only Notes that a
Responsible Officer of the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee such pledgee’s right so to act with respect to such Notes and
that such pledgee is not the Issuer, the Seller, any Certificateholder, the
Servicer, the Administrator or any of their respective Affiliates.

 

   A-24    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

“Ownership Trigger Event” has the meaning set forth in Section 3.14 of the Sale
and Servicing Agreement.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments of principal of
or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month; provided, however,
whenever a Payment Date would otherwise be a day that is not a Business Day, the
Payment Date shall be the next Business Day. The initial Payment Date will be
August 17, 2020. As used herein, the “related” Payment Date with respect to a
Collection Period shall be deemed to be the Payment Date which immediately
follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Percentage Interest” means, with respect to a Certificate, the individual
percentage interest of such Certificate (calculated as the percentage that the
notional principal amount of such Certificate represents of the aggregate
notional principal amount of all Certificates) which shall be specified on the
face thereof and which shall represent the percentage of certain distributions
of the Issuer beneficially owned by such Certificateholder. The sum of the
Percentage Interests for all of the Certificates shall be 100%.

“Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate Proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
Proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
whether or not subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code, or an entity or account deemed to hold plan assets of any of the
foregoing.

“Pool Balance” means, at any time, the aggregate Principal Balance of the
Receivables (other than Defaulted Receivables) at such time.

 

   A-25    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Pool Factor” means, for any Payment Date, a six-digit decimal equal to the Pool
Balance as of the end of the related Collection Period divided by the aggregate
Principal Balance of the Receivables as of the Cut-Off Date. The Pool Factor
will be 1.000000 as of the Closing Date; thereafter, the Pool Factor will
decline to reflect reductions in the Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Principal Balance” means, as of any time, for any Receivable, the outstanding
principal balance of such Receivable determined in accordance with the Customary
Servicing Practices.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Prospectus” means the final prospectus dated July 14, 2020 relating to the
Notes.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between Santander Consumer and the Seller, as amended, modified or supplemented
from time to time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Qualified Institutional Buyer” has the meaning specified in Rule 144A.

“Rating Agency” means each of Fitch and Moody’s.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, a press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) that such Rating Agency shall have been given notice of such event or
circumstance at least ten days prior to the occurrence of such event or
circumstance (or, if ten days’ advance notice is impracticable, as much advance
notice as is practicable and is acceptable to such Rating Agency) and such
Rating Agency shall not have issued any written notice that the occurrence of
such event or circumstance will itself cause such Rating Agency to downgrade,
qualify or withdraw its rating assigned to the Notes.

“Ratings Trigger Event” has the meaning set forth in Section 3.14 of the Sale
and Servicing Agreement.

“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck, SUV or van which shall appear on the Schedule of Receivables
and all Related Security in connection therewith which has not been released
from the lien of the Indenture.

 

   A-26    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Receivable Files” has the meaning set forth in Section 2.2(a) of the Sale and
Servicing Agreement.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for any Definitive Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes and for any Book-Entry Certificates, the close of business on the Business
Day immediately preceding such Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed, plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to but
excluding the Redemption Date.

“Reference Time” means, for an Interest Period, (a) if the Benchmark is LIBOR,
11:00 a.m. (London time) on the Benchmark Determination Date, and (b) if the
Benchmark is a rate other than LIBOR, the time on the Benchmark Determination
Date determined by the Administrator in accordance with Section 3.1(c) of the
Indenture.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regular Allocation of Principal” means, with respect to any Payment Date, an
amount not less than zero equal to (1) the excess, if any, of (a) the Note
Balance of the Notes as of such Payment Date (before giving effect to any
principal payments made on the Notes on such Payment Date) over (b) (i) the Pool
Balance as of the end of the related Collection Period less (ii) the Targeted
Overcollateralization Amount minus (2) the sum of the First Allocation of
Principal, the Second Allocation of Principal, the Third Allocation of
Principal, the Fourth Allocation of Principal and the Fifth Allocation of
Principal for such Payment Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any rights to any proceeds from claims on any
related Insurance Policy or refunds in connection with extended service
agreements relating to such Receivable (if such Receivable became a Defaulted
Receivable after the Cut-Off Date), (iii) any other property securing such
Receivable and (iv) all proceeds of the foregoing.

 

   A-27    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.

“Relevant Trustee” means (i) prior to the payment in full of principal of and
interest on the Notes, the Indenture Trustee and (ii) following the payment in
full of principal of and interest on the Notes, Wells Fargo Bank, National
Association, in its capacity as Certificate Paying Agent; provided, however,
that with respect to any property that is under the joint or separate control of
a co-trustee or separate trustee under the Trust Agreement or the Indenture,
respectively, “Relevant Trustee” shall refer to either or both of the
Certificate Paying Agent and such co-trustee or separate trustee or to either or
both of the Indenture Trustee and such co-trustee or separate trustee, as the
case may be.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(2) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(2) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement, or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Representatives” has the meaning set forth in Section 9.24(e)(iii) of the Sale
and Servicing Agreement.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that such Repurchased Receivable was
purchased by Santander Consumer or the Servicer, as applicable.

 

   A-28    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Repurchased Receivable” means a Receivable purchased by Santander Consumer
pursuant to Section 3.4 of the Purchase Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement.

“Requesting Investor” has the meaning set forth in Section 7.5 of the Indenture.

“Requesting Party” has the meaning set forth in Section 9.24 of the Sale and
Servicing Agreement.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, an amount equal to
the lesser of (a) the Available Funds Shortfall Amount, if any, for such Payment
Date and (b) the amount of cash or other immediately available funds on deposit
in the Reserve Account (excluding any net investment earnings) on such Payment
Date; provided, however, that if such Payment Date is the Redemption Date, the
“Reserve Account Draw Amount” shall mean an amount equal to the amount of cash
or other immediately available funds on deposit in the Reserve Account on the
Redemption Date.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account (excluding any net investment
earnings) on that Payment Date, after giving effect to all deposits to and
withdrawals from the Reserve Account on such Payment Date, over (b) the
Specified Reserve Account Balance with respect to such Payment Date.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Indenture, (b) with respect to the Owner Trustee, any
agent of the Owner Trustee acting under a power of attorney or any officer
within the Corporate Trust Office of the Owner Trustee including any vice
president, assistant vice president, assistant treasurer, assistant secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and having direct responsibility for the
administration of the Issuer, and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and (c) with respect to
the Servicer, the Administrator or Seller, any officer of such Person having
direct responsibility for the transactions contemplated by the Transaction
Documents and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Restricted Notes” means any Note for which no Debt-For-Tax Opinion has been
rendered on or after the later of (i) the Closing Date and (ii) the most recent
date on which such Note was beneficially owned by the Issuer or the single
beneficial owner of the Issuer for United States federal income tax purposes.

 

   A-29    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Review Notice” has the meaning set forth in Section 7.6(b) of the Indenture.

“Review Report” has the meaning assigned to such term in Section 3.07 of the
Asset Representations Review Agreement.

“Review Satisfaction Date” means, with respect to any Asset Review, the first
date on which (a) the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger and (b) a Noteholder Direction with respect to such Asset
Review has occurred.

“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.

“Rule 144A Information” means the information specified pursuant to Rule
144A(d)(4) of the Securities Act (or any successor provision thereto).

“S&P” means S&P Global Ratings, or any successor that is a nationally recognized
statistical rating organization.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, between the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Santander Consumer” means Santander Consumer USA Inc., an Illinois corporation,
and its successors and assigns.

“Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii) of
the Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means the electronic data file of the Receivables
transferred to the Issuer on the Closing Date on file with the Servicer.

“SCRA Obligor” means an Obligor who is a “servicemember” in “military service”
or is a “dependent” of a “servicemember” (in each case, within the meaning of
the Servicemembers Civil Relief Act).

“Second Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance and the Class B Note Balance as of such Payment Date (before giving
effect to any principal payments made on the Class A Notes and the Class B Notes
on such Payment Date) over (b) the Pool Balance as of the end of the related
Collection Period minus (2) the First Allocation of Principal for such Payment
Date; provided, however, that the Second Allocation of Principal on and after
the Final Scheduled Payment Date for the Class B Notes shall not be less than
the amount that is necessary to reduce the outstanding principal amount of the
Class B Notes to zero (after the application of the First Allocation of
Principal).

 

   A-30    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Section 385 Controlled Partnership” has the meaning set forth in Treasury
Regulation Section 1.385-1(c)(1) for a “controlled partnership”.

“Section 385 Expanded Group” means the meaning set forth in Treasury Regulation
Section 1.385-1(c)(4) for an “expanded group”.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Santander Drive Auto Receivables LLC, a Delaware limited
liability company.

“Servicer” means Santander Consumer, initially, and any replacement Servicer
appointed pursuant to the Sale and Servicing Agreement.

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least 25% of the
Note Balance, voting together as a single Class;

(b) any failure by the Servicer to duly observe or perform in any respect any
other of its covenants or agreements in the Sale and Servicing Agreement (other
than a breach of the covenant set forth in Section 3.14 of the Sale and
Servicing Agreement), which failure materially and adversely affects the rights
of the Issuer or the Noteholders, and which continues unremedied for 90 days
after discovery thereof by a Responsible Officer of the Servicer or receipt by
the Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing at least a majority of the aggregate Note Balance of all Outstanding
Notes; provided, that no Servicer Replacement Event will result from the breach
by the Servicer of any covenant for which the purchase of the affected
Receivable is specified as the sole remedy pursuant to Section 3.6 of the Sale
and Servicing Agreement; or

(c) the Servicer suffers a Bankruptcy Event;

provided, however, that (A) if any delay or failure of performance referred to
in clause (a) above shall have been caused by force majeure or other similar
occurrence, the five Business Day grace period referred to in such clause
(a) shall be extended for an additional 60 calendar days and (B) if any delay or
failure of performance referred to in clause (b) above shall have been caused by
force majeure or other similar occurrence, the 90 day grace period referred to
in such clause (b) shall be extended for an additional 60 calendar days. The
existence or occurrence of any “material instance of noncompliance” (within the
meaning of Item 1122 of Regulation AB) shall not create any presumption that any
event in clauses (a) or (b) above has occurred.

 

   A-31    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth,
(B) the Servicing Fee Rate and (C) the Pool Balance as of the first day of the
related Collection Period (or, in the case of the first Payment Date, as of the
Cut-Off Date).

“Servicing Fee Rate” means 3.00% per annum.

“Severely Distressed Receivable” means, as of any date of determination, a
Receivable (other than a Repurchased Receivable) (i) that is 60 or more days
delinquent or, if less than 60 days delinquent, the related Obligor has
experienced a hardship and, in the judgment of the Servicer in accordance with
its Customary Servicing Practices, it is reasonably foreseeable that the Obligor
will be unable to pay the Principal Balance of, and accrued and unpaid interest
and fees on, such Receivable in accordance with its terms, (ii) that is a
Defaulted Receivable, (iii) for which the Obligor is the subject of a bankruptcy
or other insolvency proceeding, (iv) for which the related Financed Vehicle has
been repossessed (or for which the Servicer has initiated repossession
proceedings), (v) for which the related Financed Vehicle has been subject to
theft or suffered destruction or damage that would be determined to be beyond
repair in accordance with Customary Servicing Practices or (vi) for which the
maturity date is in less than six months and, in the judgment of the Servicer in
accordance with its Customary Servicing Practices, it is reasonably foreseeable
that the Obligor will be unable to pay the Principal Balance of, and accrued and
unpaid interest and fees on, such Receivable by the maturity date.

“Similar Law” means any federal, state, local or other law that is substantially
similar to Title I of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Reserve Account Balance” means, for any Payment Date, an amount equal
to 2.00% of the Pool Balance as of the Cut-Off Date; provided, however, on any
Payment Date after the Notes are no longer Outstanding following payment in full
of the principal and interest on the Notes, the “Specified Reserve Account
Balance” shall be $0.

 

   A-32    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Sponsor” means Santander Consumer.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Subject Receivables” has the meaning assigned to such term in the Asset
Representations Review Agreement.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Targeted Overcollateralization Amount” means, (a) for each Payment Date on or
prior to the Payment Date on which the Class A-2 Notes are paid in full, the sum
of (i) 13.75% of the Pool Balance as of the last day of the related Collection
Period and (ii) 1.50% of the Pool Balance as of the Cut-Off Date and (b) for
each Payment Date after the Payment Date on which the Class A-2 Notes are paid
in full, the sum of (i) 12.75% of the Pool Balance as of the last day of the
related Collection Period and (ii) 1.50% of the Pool Balance as of the Cut-Off
Date.

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding, imposed on
payments to the provider, and to allow the recipient to comply with any
reporting or other obligations under any applicable tax law, including but not
limited to Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY, as applicable, and any required supporting documentation.

“Term SOFR” means the forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.

“Test Fail” has the meaning assigned to such term in the Asset Representations
Review Agreement.

“Third Allocation of Principal” means, with respect to any Payment Date, an
amount equal to (1) the excess, if any, of (a) the sum of the Class A Note
Balance, the Class B Note Balance and the Class C Note Balance as of such
Payment Date (before giving effect to any principal payments made on the Class A
Notes, the Class B Notes and the Class C Notes on such Payment Date) over
(b) the Pool Balance as of the end of the related Collection Period minus
(2) the sum of the First Allocation of Principal and the Second Allocation of
Principal for such Payment Date; provided, however, that the Third Allocation of
Principal on and after the Final Scheduled Payment Date for the Class C Notes
shall not be less than the amount that is necessary to reduce the outstanding
principal amount of the Class C Notes to zero (after the application of the
First Allocation of Principal and the Second Allocation of Principal).

 

   A-33    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Trust Agreement and the Asset Representations
Review Agreement, as the same may be amended or modified from time to time.

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement, including the rights to enforce the
repurchase obligations of Santander Consumer for breaches of the representations
and warranties of Santander Consumer set forth in Schedule II to the Purchase
Agreement and (c) all proceeds of the foregoing.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” means the Collection Account and the Reserve Account.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, the Related Security relating thereto and
Collections thereon after the Cut-Off Date, (ii) all Receivable Files, (iii) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts (other than the Certificate
Distribution Account) established pursuant to the Indenture or Sale and
Servicing Agreement and all cash, investment property and other property from
time to time credited thereto and all proceeds thereof (including investment
earnings, net of losses and investment expenses, on amounts on deposit therein,
other than as provided in Section 3.7 of the Sale and Servicing Agreement), (iv)
the rights of the Seller, as buyer, under the Purchase Agreement, (v) the rights
of the Issuer under the Sale and Servicing Agreement and the Administration
Agreement and (vi) all proceeds of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Underwriter” or “Underwriters” means, collectively, Wells Fargo Securities,
LLC, Deutsche Bank Securities Inc., Barclays Capital Inc., J.P. Morgan
Securities LLC, BNP Paribas Securities Corp., SG Americas Securities, LLC and
Santander Investment Securities Inc.

 

   A-34    Definitions (SDART 2020-2)



--------------------------------------------------------------------------------

“Underwriting Agreement” means the Underwriting Agreement, dated as of July 14,
2020, among Wells Fargo Securities, LLC, on its own behalf and as representative
of the several underwriters named therein, Santander Consumer and the Depositor.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia, territories and political subdivisions
thereof).

“Unrelated Amounts” means (a) amounts deposited by the Servicer into the
Collection Account but later determined by the Servicer to be mistaken or
returned deposits or postings, (b) amounts deposited by the Servicer into the
Collection Account as Collections but which were later determined by the
Servicer to not constitute Collections with respect to the Receivables and
(c) amounts received by the Servicer with respect to a Receivable that the
Servicer is prohibited from depositing into the Collection Account or otherwise
remitting to the Issuer by law or court order, the direction of a regulatory
authority or regulatory guidance.

“U.S. Tax Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code, generally including:

(a) a citizen or resident of the United States;

(b) a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;

(c) an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or

(d) a trust if a U.S. court is able to exercise primary supervision over the
administration of the trust and one or more U.S. Tax Persons have the authority
to control all substantial decisions of the trust or a trust that has elected to
be treated as a U.S. Tax Person.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as one additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

   A-35    Definitions (SDART 2020-2)